 



Exhibit 10.12
 
STOCK PURCHASE AGREEMENT
by and among:
Starvox Communications, Inc.,
a California corporation;
Capital Telecommunications, Inc.,
a Pennsylvania corporation;
George V. Kingsbury, an individual

Barry J. Silverberg Living Trust Dated 09/22/1995;
and
Charles H. Wallace, an individual.
 
Dated as of June 13, 2006
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
1. SALE AND PURCHASE OF SHARES; RELATED TRANSACTIONS REQUIRING PAYMENT;
EXECUTION OF DOCUMENTS
    1  
 
       
1.1 Sale and Purchase of Shares
    1  
 
       
1.2 Purchase Price
    1  
 
       
1.3 Bank Financing
    2  
 
       
1.4 Consulting Agreement
    2  
 
       
1.5 Execution of Documents; Closing
    2  
 
       
2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLING SHAREHOLDERS
    4  
 
       
2.1 Due Organization; Subsidiaries; Etc.
    4  
 
       
2.2 Charter Documents; Records
    5  
 
       
2.3 Capitalization
    5  
 
       
2.4 Financial Statements and Related Information
    6  
 
       
2.5 Liabilities
    7  
 
       
2.6 Absence of Changes
    8  
 
       
2.7 Title to Assets
    10  
 
       
2.8 Bank Accounts
    10  
 
       
2.9 Equipment; Real Property
    10  
 
       
2.10 Intellectual Property
    11  
 
       
2.11 Contracts
    13  
 
       
2.12 Compliance with Legal Requirements; Industry Standards
    16  
 
       
2.13 Governmental Authorizations
    16  
 
       
2.14 Tax Matters
    16  
 
       
2.15 Employee and Labor Matters; Benefit Plans
    18  
 
       
2.16 Environmental Matters
    21  
 
       
2.17 Insurance
    22  
 
       
2.18 Legal Proceedings; Orders
    23  
 
       
2.19 Authority; Binding Nature of Agreement
    23  
 
       
2.20 Non-Contravention; Consents
    24  
 
       
2.21 Brokers; Advisors
    25  
 
       
2.22 Full Disclosure
    25  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
2.23 eClone Systems, Inc.
    25  
 
       
3. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
    25  
 
       
3.1 Due Organization
    26  
 
       
3.2 Non-Contravention; Consents
    26  
 
       
3.3 Authority; Binding Nature of Agreement
    26  
 
       
3.4 Financial Ability to Perform
    26  
 
       
3.5 Legal Ability to Perform
    26  
 
       
4. CERTAIN COVENANTS OF THE COMPANY AND THE SELLING SHAREHOLDERS
    26  
 
       
4.1 Access and Investigation
    27  
 
       
4.2 Operation of the Business of the Acquired Companies
    27  
 
       
4.3 No Negotiation
    29  
 
       
4.4 Consents
    29  
 
       
4.5 Transaction Expenses
    29  
 
       
4.6 eClone Assets
    29  
 
       
5. CERTAIN COVENANTS OF THE PARTIES
    30  
 
       
5.1 Filings and Consents
    30  
 
       
5.2 Public Announcements
    31  
 
       
5.3 Best Efforts
    31  
 
       
5.4 Employment Matters
    31  
 
       
5.5 M&T Line of Credit
    31  
 
       
6. CONDITIONS TO CLOSING
    31  
 
       
6.1 Closing Conditions
    31  
 
       
6.2 Assignment of Right to Purchase Shares
    32  
 
       
7. INDEMNIFICATION, ETC
    32  
 
       
7.1 Survival of Representations, Etc.
    32  
 
       
7.2 Indemnification by Selling Shareholders
    33  
 
       
7.3 Indemnification by Purchaser
    33  
 
       
7.4 Limitations; Exclusivity
    33  
 
       
7.5 No Contribution
    34  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
7.6 Defense of Third Party Claims
    34  
 
       
7.7 Procedure for Indemnification Claims Made by Purchaser
    35  
 
       
8. MISCELLANEOUS PROVISIONS
    38  
 
       
8.1 Further Assurances
    38  
 
       
8.2 Fees and Expenses
    38  
 
       
8.3 Attorneys’ Fees
    38  
 
       
8.4 Notices
    38  
 
       
8.5 Headings
    40  
 
       
8.6 Counterparts and Exchanges by Electronic Transmission or Facsimile
    40  
 
       
8.7 Governing Law
    40  
 
       
8.8 Successors and Assigns
    40  
 
       
8.9 Remedies Cumulative
    40  
 
       
8.10 Waiver
    40  
 
       
8.11 Waiver of Jury Trial
    41  
 
       
8.12 Amendments
    41  
 
       
8.13 Severability
    41  
 
       
8.14 Parties in Interest
    41  
 
       
8.15 Entire Agreement
    41  
 
       
8.16 Disclosure Schedule
    41  
 
       
8.17 Shareholder’s Agent
    41  
 
       
8.18 Construction
    42  

-iii-



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement is made and entered into as of June 13, 2006,
by and among: Starvox Communications, Inc., a California corporation
(“Purchaser”); Capital Telecommunications, Inc. a Pennsylvania corporation (the
“Company”); and the following parties (the “Selling Shareholders”): George V.
Kingsbury, Barry J. Silverberg Living Trust dated 9/22/1995 and Charles H.
Wallace. Certain other capitalized terms used in this Agreement are defined in
Exhibit A.
Recitals
     A. The Selling Shareholders own in the aggregate fifty five thousand and
ninety two (55,092) shares of the Common Stock of the Company and two thousand
five hundred (2,500) shares of Preferred Stock of the Company (collectively, the
“Shares”), which constitute all of the outstanding capital stock of the Company.
     B. The Selling Shareholders wish to sell the Shares to the Purchaser on the
terms set forth in this Agreement.
     C. Concurrently with the execution of this Agreement, the Purchaser, the
Company and the Selling Shareholders are entering into a Management Services
Agreement (the “Management Services Agreement”) pursuant to which Purchaser
shall provide specified services to the Acquired Companies.
Agreement
     The Purchaser, the Company and the Selling Shareholders, intending to be
legally bound, agree as follows:

1.   Sale and Purchase of Shares; Related transactions requiring payment;
execution of documents

     1.1 Sale and Purchase of Shares. At the Closing, the Selling Shareholders
shall sell, assign, transfer and deliver the Shares to the Purchaser, and the
Purchaser shall purchase the Shares from the Selling Shareholders, on the terms
and subject to the conditions set forth in this Agreement.
     1.2 Purchase Price. The aggregate purchase price payable by the Purchaser
for the Shares (the “Purchase Price”) shall be Twelve Million Dollars
($12,000,000.00). The Purchase Price shall be paid by the Purchaser as follows:
          (a) An aggregate amount equal to Eleven Million Five Hundred Thousand
($11,500,000.00) shall be paid to the Selling Shareholders concurrently with the
execution of this Agreement in accordance with their respective interests as set
forth in Schedule 1.2(a)(i) to their respective accounts set forth in
Schedule 1.2(a)(ii). Such payments shall not be refundable to the Purchaser or
any other person under any circumstances.

 



--------------------------------------------------------------------------------



 



          (b) An aggregate amount of Five Hundred Thousand Dollars ($500,000.00)
(the “Escrow Amount”) shall be deposited concurrently with the execution of this
Agreement into an account designated by the Escrow Agent. The Escrow Amount
shall be maintained in an escrow fund for the purposes of satisfying claims
brought pursuant to Section 7 for the period of time, and in accordance with the
terms of the Escrow Agreement attached as Exhibit B to this Agreement, which
Escrow Agreement shall be executed concurrently with the execution of this
Agreement. One year after the date of this Agreement, the Escrow Amount, or so
much thereof as may then be held by the Escrow Agent and not reserved for
pending indemnification claims, shall be paid to the Selling Shareholders in
accordance with their respective interests as set forth in Schedule 1.2(a)(i) to
their respective accounts set forth in Schedule 1.2(a)(ii).
     1.3 Bank Financing. Concurrently with the execution of this Agreement,
Purchaser shall cause the Company’s line of credit with M&T Bank to be paid in
full, up to a maximum amount of $2,100,000, resulting in the satisfaction,
termination and release of all of George V. Kingsbury’s obligations under his
personal guaranty of the Company’s M&T Bank line of credit.
     1.4 Consulting Agreement. Concurrently with the execution of this
Agreement, Purchaser shall pay George V. Kingsbury the sum of One Hundred Twenty
Five Thousand Dollars ($125,000) as the retainer due under the Consulting
Agreement referred to in Section 1.5(v) below. Such payment shall not be
refundable to the Purchaser or any other person under any circumstances. Such
payment shall be made by wire transfer to the account identified on
Schedule 1.2(a)(ii) for George V. Kingsbury.
     1.5 Execution of Documents; Closing.
          (a) Concurrently with the execution of this Agreement, each Selling
Shareholder, the Company and the Purchaser, as applicable, shall execute the
following documents, which shall be effective as of the date of this Agreement
or which shall be held in escrow pending the Closing, as follows:
               (i) the Escrow Agreement, substantially in the form of Exhibit B,
shall be executed and delivered by all parties thereto and shall be effective
upon execution and delivery;
               (ii) Non-Competition and Non-Solicitation Agreements,
substantially in the form of Exhibit C, shall be executed by all parties
thereto, and shall be held in escrow by the Purchaser pending the Closing, at
which time such documents shall be released to the from escrow without any
further action being required, and the Purchaser is authorized to fill in the
Closing Date as the date of such documents;
               (iii) Release Agreements, substantially in the form of Exhibit D,
shall be executed by all parties thereto, and shall be shall be effective upon
execution and delivery;

2



--------------------------------------------------------------------------------



 



               (iv) the Selling Shareholders shall cause to be delivered to the
Purchaser a legal opinion, dated as of the date of this Agreement, in the form
of Exhibit E attached hereto, which legal opinion shall be effective as of the
date of this Agreement;
               (v) a Consulting Agreement substantially in the form of Exhibit F
attached hereto shall be executed in duplicate by the parties thereto shall be
held in escrow by Purchaser pending the Closing, at which time such documents
shall be released to the parties thereto from escrow without any further action
being required, and the Purchaser is authorized to fill in the Closing Date as
the date of such documents;
               (vi) a FIRPTA certificate executed by the Company to the effect
that the Company is not a foreign person, which shall be held in escrow by
Purchaser pending the Closing, at which time such document shall be released
from escrow without any further action being required, and the Purchaser is
authorized to fill in the Closing Date as the date of such document;
               (vii) the Management Services Agreement, duly executed by the
parties thereto in duplicate, which shall be effective as of the date of this
Agreement;
               (viii) written resignations of the Selling Shareholders as
officers and directors of the Acquired Companies, which shall be held in escrow
by Purchaser pending the Closing, at which time such documents shall be released
from escrow without any further action being required, and the Purchaser is
authorized to fill in the Closing Date as the date of such documents; and
               (ix) an executed Stock Power assigning to George V. Kingsbury all
of the issued and outstanding shares of stock of eClone Systems, Inc., which
Purchaser shall hold in escrow pending the Closing, at which time such document
shall be released to George V. Kingsbury from escrow without any further action
being required, and the Purchaser is authorized to fill in the Closing Date as
the date of such document.
          (b) Once this Agreement has been executed and the Selling Shareholders
have been provided with written confirmation that (i) the payments required to
be made under Sections 1.2, Section 1.3 and Section 1.4 have been made, the
Selling Shareholders shall deliver to the Purchaser stock certificates
representing the Shares duly endorsed for transfer by the applicable Selling
Shareholder (or accompanied by duly executed stock powers) with the date of
transfer left blank which shall be held in escrow by the Purchaser until the
Closing, at which time such stock certificates and transfer documentation shall
be released from escrow without any further action being required, and the
Purchaser is authorized to fill in the Closing Date as the date of transfer.
          (c) The closing of the sale of the Shares to the Purchaser (the
“Closing”) shall take place at the principal office of the Purchaser at
10:00 a.m. on a date to be designated by written notice delivered by the
Purchaser to the Shareholders’ Agent. The date on which the Closing actually
takes place is referred to in this Agreement as the “Closing Date.”
Notwithstanding anything contained in this Agreement to the contrary, the
Company and each of the Selling Shareholders agree that on the Closing Date,
each of the documents delivered to

3



--------------------------------------------------------------------------------



 



Purchaser to be held in escrow pending the Closing pursuant to Section 1.5(a)
and Section 1.5(b) shall be released from such escrow without the requirement of
any further action on the part of the Company or any of the Selling
Shareholders, free of any escrow established herein, and such documents shall be
delivered to and maintained by Purchaser (except that a duplicate original of
the Management Services Agreement shall be given to the Company and a duplicate
original of the Consulting Agreement shall be given to George V. Kingsbury).

2.   Representations and Warranties of the Company and Selling Shareholders

     The Company and each of the Selling Shareholders represents and warrants,
to and for the benefit of the Purchaser, as follows:
     2.1 Due Organization; Subsidiaries; Etc.
          (a) Each of the Acquired Companies has been duly organized, and is
validly existing and in good standing, under the laws of the jurisdiction of its
formation. Each of the Acquired Companies has full power and authority: (i) to
conduct its business in the manner in which its business is currently being
conducted; (ii) to own and use its assets in the manner in which its assets are
currently owned and used; and (iii)to perform its obligations under all
Contracts to which it is a party or by which it is bound.
          (b) None of the Acquired Companies has conducted any business under or
otherwise used, for any purpose or in any jurisdiction, any fictitious name,
assumed name, trade name or other name, other than its respective corporate name
as set forth in this Agreement and the names E-clone, E-clone Systems, Upfront,
Upfront Teleclub, Netrax and CTl.
          (c) Each of the Acquired Companies is qualified, licensed or admitted
to do business as a foreign corporation, and is in good standing, under the laws
of all jurisdictions where the property owned, leased or operated by it or the
nature of its business requires such qualification, license or admission and
where the failure to be so qualified, licensed or admitted would have a Material
Adverse Effect on the Acquired Companies, except that the Company is not in good
standing in the State of Rhode Island. Part 2.1(c) of the Disclosure Schedule
accurately sets forth each jurisdiction where an Acquired Company is qualified,
licensed or admitted to do business.
          (d) Part 2.1(d) of the Disclosure Schedule accurately sets forth: (i)
the names of the members of the board of directors of each of the Acquired
Companies; (ii) the names of the members of each committee of the board of
directors of each of the Acquired Companies; and (iii) the names and titles of
the officers of each of the Acquired Companies.
          (e) 100% of the issued and outstanding shares of capital stock and
other securities of each of the Subsidiaries is owned, of record and
beneficially, by the Company.
          (f) Except for the equity interests identified in Part 2.1(f) of the
Disclosure Schedule, none of the Acquired Companies has ever owned, beneficially
or otherwise, any shares or other securities of, or any direct or indirect
equity interest in, any Entity.

4



--------------------------------------------------------------------------------



 



          (g) None of the Acquired Companies is obligated to make, or has agreed
to incur any obligation to make, any future investment in or capital
contribution to any Entity.
          (h) None of the Acquired Companies has guaranteed or is responsible or
liable for any obligation of any Person other than the Acquired Companies.
     2.2 Charter Documents; Records. The Company has made available to the
Purchaser accurate and complete copies of: (a) the certificate of incorporation
and bylaws or equivalent governing documents, including all amendments thereto,
of each of the Acquired Companies (the “Charter Documents”); and (b)the minutes
and other records of the meetings and other proceedings (including any actions
taken by written consent or otherwise without a meeting) of the shareholders or
members, the board of directors and all committees of the board of directors of
each of the Acquired Companies since January 1, 2003, if any, which minutes or
other records contain a complete summary of all meetings of directors,
shareholders and members at which any formal action was taken or approved by
vote or written consent, since January 1, 2003. All actions taken and all
transactions entered into by each of the Acquired Companies have been duly
approved by all necessary action of the board of directors and shareholders of
each of the Acquired Companies. There has been no violation of any of the
provisions of the Charter Documents of any of the Acquired Companies, and no
Acquired Company has taken any action that is inconsistent in any material
respect with any resolution adopted by such Acquired Company’s shareholders,
board of directors or any committee of the board of directors. The stock records
and minute books of each of the Acquired Companies are accurate, up-to-date and
complete in all material respects, and have been maintained in accordance with
all applicable Legal Requirements.
     2.3 Capitalization.
          (a) The authorized capital stock of the Company consists of 10,000,000
shares of Common Stock, of which 55,092 shares have been issued and are
outstanding as of the date of this Agreement and 10,000 shares of Preferred
Stock, of which 2,500 shares have been issued and are outstanding as of the date
of this Agreement. There are no shares of capital stock held in the Company’s
treasury except as set forth in Part 2.3(a) of the Disclosure Schedule. Part
2.3(a) of the Disclosure Schedule sets forth the names of each of the Company’s
shareholders, the addresses of such shareholders and the number of shares of
Common Stock and Preferred Stock owned of record by each of such shareholders.
All of the outstanding shares of Common Stock and Preferred Stock of the Company
have been duly authorized and validly issued, and are fully paid and
nonassessable, and except as set forth in Part 2.3(a) of the Disclosure
Schedule, none of such shares is subject to any repurchase option, forfeiture
provision or restriction on transfer (other than restrictions on transfer
imposed by virtue of applicable federal and state securities laws). The Selling
Shareholders have, and will convey to the Purchaser at the Closing, good and
valid title to the Shares free and clear of any Encumbrances.
          (b) There is no: (i) outstanding subscription, option, call,
convertible note, warrant or right (whether or not currently exercisable) to
acquire any shares of capital stock or other securities of the Company;
(ii) outstanding security, instrument or obligation that is or may become
convertible into or exchangeable for any shares of capital stock or other
securities

5



--------------------------------------------------------------------------------



 



of the Company; (iii) Contract under which the Company is or may become
obligated to sell or otherwise issue any shares of capital stock or other
securities of the Company; or (iv) condition or circumstance that may give rise
to or provide a basis for the assertion of a claim by any Person to the effect
that such Person is entitled to acquire or receive any shares of capital stock
or other securities of the Company. As of the Closing, there will be no
outstanding options, warrants or other rights to purchase shares of capital
stock or other securities of the Company.
          (c) All outstanding shares of capital stock and all other securities
that have ever been issued or granted by the Company have been issued and
granted in compliance with: (i) all applicable securities laws and other
applicable Legal Requirements; and (ii) all requirements set forth in all
applicable Contracts. None of the outstanding shares of capital stock or other
securities of the Company were issued in violation of any preemptive rights or
other rights to subscribe for or purchase securities of the Company. Part 2.3(c)
of the Disclosure Schedule accurately identifies each Acquired Company Contract
relating to any securities of any of the Acquired Companies that contains any
information rights, registration rights, financial statement requirements or
other terms that would survive the Closing unless terminated or amended prior to
the Closing.
          (d) The Company owns, of record and beneficially, 100% of the issued
and outstanding shares of capital stock of each of the Subsidiaries. All of the
shares of each of the Subsidiaries are owned by the Company free and clear of
any Encumbrance, The outstanding shares of the Subsidiaries have been duly
authorized and validly issued and are fully paid and nonassessable, have been
issued in compliance with all applicable securities laws and other applicable
Legal Requirements and were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities of
such Subsidiaries. There are no options, warrants or other rights outstanding to
subscribe for or purchase any shares or other securities of the Subsidiaries and
such Subsidiaries are not subject to any Contract or court or administrative
order under which any of such Subsidiaries is or may become obligated to sell or
otherwise issue any shares or other securities. There are no preemptive rights
applicable to any shares of any of the Subsidiaries. The Subsidiaries do not
have the right to vote on or approve any of the transactions contemplated by
this Agreement.
     2.4 Financial Statements and Related Information.
          (a) The Company has made available to the Purchaser the following
financial statements and notes (collectively, the “Company Financial
Statements”): (i) the audited consolidated balance sheet of the Acquired
Companies as of December 31, 2003, December 31, 2004, and December 31, 2005, and
the related audited consolidated statement of income, consolidated statement of
shareholders’ equity and consolidated statement of cash flows for the year ended
December 31, 2003, December 31, 2004, and December 31, 2005, together with the
notes thereto and the unqualified report and opinion of the Company’s auditor
relating thereto; and (ii) the unaudited consolidated balance sheet of the
Acquired Companies as of May 31, 2006 (the “Unaudited Interim Balance Sheet”),
and (iii) the related unaudited consolidated statement of income for the five
months ended May 31, 2006.
          (b) The Company Financial Statements present fairly the financial
position of the Acquired Companies as of the respective dates thereof and the
results of operations and

6



--------------------------------------------------------------------------------



 



(in the case of the financial statements referred to in Section 2.4(a)(i) and
Section 2.4(a)(iii)) cash flows of the Acquired Companies for the periods
covered thereby. The Company Financial Statements have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered, except that the financial statements referred to in Section 2.4(a)(iii)
do not contain footnotes and are subject to normal and recurring year-end audit
adjustments, which will not, individually or in the aggregate, be material in
magnitude.
          (c) The financial books, records and accounts of the Acquired
Companies accurately and fairly reflect, in reasonable detail, the transactions
in and dispositions of the assets of the Acquired Companies.
          (d) Part 2.4(d) of the Disclosure Schedule provides an accurate and
complete breakdown and aging of all accounts receivable, notes receivable and
other receivables (other than Employee Receivables, as defined in
Section 2.4(e)) of the Acquired Companies as of February 28, 2006, and the
Company has updated such information by including in Part 2.4(d) of the
Disclosure Schedule, an accounts receivable summary aging report as of May 31,
2006. Except as set forth in Part 2.4(d) of the Disclosure Schedule, updated as
stated above, , and except for the Employee Receivables, all existing accounts
receivable of the Acquired Companies (including those accounts receivable
reflected on the Unaudited Interim Balance Sheet that have not yet been
collected and those accounts receivable that have arisen since May 31, 2006 and
have not yet been collected): (i) represent valid obligations of customers of
the Acquired Companies arising from bona fide transactions entered into in the
ordinary course of business; and (ii) are current and to the Company’s and the
Selling Shareholders’ Knowledge, collectible in full when due in the ordinary
course of the Company’s business, without any counterclaim or set off, net of
any allowance for doubtful accounts reflected on the Company’s financial
statements.
          (e) Part 2.4(e) of the Disclosure Schedule provides an accurate and
complete breakdown of any amounts (including loans, advances or other
indebtedness) owed to any of the Acquired Companies by a director, officer,
employee or shareholder of any of the Acquired Companies as of the date of this
Agreement (the “Employee Receivables”).
          (f) Part 2.4(f) of the Disclosure Schedule identifies the revenues
received from each of the top 25 customers of the Acquired Companies (based on
revenues) in the months of December 2004, 2005 and 2006. The Company has made
available to Purchaser accurate and complete copies of all written Contracts
from each of the top 25 customers of the Acquired Companies (on a revenue
basis), for the fiscal year ended December 31, 2005.
     2.5 Liabilities.
          (a) None of the Acquired Companies has any accrued, contingent or
other Liabilities of any nature, either matured or unmatured except for:
(i) Liabilities identified as such in the “liabilities” column of the Unaudited
Interim Balance Sheet; (ii) accounts payable or accrued salaries that have been
incurred by each of the Acquired Companies since the date of the Unaudited
Interim Balance Sheet in the ordinary course of business and consistent with
such Acquired Company’s past practices; (iii) Liabilities under the Acquired
Company Contracts; (iv) the Liabilities identified in Part 2.5(a) of the
Disclosure Schedule, (v) Liabilities incurred in

7



--------------------------------------------------------------------------------



 



the ordinary course of business and consistent with past practices of the
Acquired Companies which are not required to be reflected in financial
statements in accordance with GAAP, (vi) the obligation to pay compensation to
M&T Bank in connection with the transactions contemplated by this Agreement (the
“M&T Commission”), and (vii) Acquired Company Transaction Expenses incurred
since June 1, 2006.
          (b) Part 2.5(b) of the Disclosure Schedule provides an accurate and
complete breakdown and aging of: (i) all accounts payable of each of the
Acquired Companies as of February 28, 2006, and the Company has updated such
information by including in Part 2.5(b) of the Disclosure Schedule, an accounts
payable summary aging report as of May 31, 2006; and (ii) all notes payable of
each of the Acquired Companies and all other indebtedness of each of the
Acquired Companies for borrowed money as of February 28, 2006, and the Company
has updated such information by providing to Purchaser the Unaudited Interim
Balance Sheet as of May 31, 2006.
          (c) None of the Acquired Companies has ever effected or otherwise been
involved in any “off-balance sheet arrangements” (as defined in
Item 303(a)(4)(ii) of Regulation S-K under the Securities Exchange Act of 1934,
as amended). Without limiting the generality of the foregoing, none of the
Acquired Companies has ever guaranteed any debt or other obligation of any other
Person.
     2.6 Absence of Changes. Except as set forth in Part 2.6 of the Disclosure
Schedule, between December 31, 2005 and the date of this Agreement:
          (a) there has not been any Material Adverse Effect on the Acquired
Companies, and no event has occurred that would reasonably be expected to have a
Material Adverse Effect on the Acquired Companies;
          (b) there has not been any material loss, damage or destruction to, or
any material interruption in the use of, any of the Acquired Companies’ material
assets (whether or not covered by insurance);
          (c) none of the Acquired Companies has declared, accrued, set aside or
paid any dividend or made any other distribution in respect of any shares of
their respective capital stock or other securities, and none of the Acquired
Companies has repurchased, redeemed or otherwise reacquired any of their
respective shares of capital stock or other securities;
          (d) none of the Acquired Companies has sold, issued, granted or
authorized the sale, issuance or grant of: (i) any capital stock or other
security; (ii) any option, call, warrant or right to acquire any capital stock
or other security; or (iii) any instrument convertible into or exchangeable for
any capital stock (or cash based on the value of such capital stock) or other
security;
          (e) there has been no amendment to any of the Charter Documents of any
of the Acquired Companies, and none of the Acquired Companies has effected or
been a party to any Acquisition Transaction, recapitalization, reclassification
of shares, stock split, reverse stock split or similar transaction;

8



--------------------------------------------------------------------------------



 



          (f) none of the Acquired Companies has amended or prematurely
terminated, or waived any material right or remedy under, any Contract that is
or would constitute a Material Contract (as defined in Section 2.11(a));
          (g) none of the Acquired Companies has: (i) acquired, leased or
licensed any right or other asset from any other Person: (ii) sold or otherwise
disposed of, or leased or licensed, any right or other asset to any other
Person; or (iii) waived or relinquished any right, except for immaterial rights
or other immaterial assets acquired, leased, licensed or disposed of in the
ordinary course of business and consistent with past practices of the Acquired
Companies;
          (h) none of the Acquired Companies has written off as uncollectible,
or established any extraordinary reserve with respect to, any account receivable
or other indebtedness in excess of $25,000 with respect to a single matter, or
in excess of $100,000 in the aggregate;
          (i) none of the Acquired Companies has made any pledge of any of its
assets or otherwise permitted any of its assets to become subject to any
Encumbrance (other than nonexclusive licenses granted pursuant to the Contracts
listed in Part2.10(a)(iii) of the Disclosure Schedule), except for pledges of
immaterial assets made in the ordinary course of business and consistent with
such Acquired Company’s past practices;
          (j) none of the Acquired Companies has: (i) lent money to any Person
(other than pursuant to routine and reasonable travel advances made to current
employees of the Acquired Companies in the ordinary course of business); or
(ii) incurred or guaranteed any indebtedness for borrowed money;
          (k) none of the Acquired Companies has: (i) established, adopted or
amended any Plan (as defined in Section 2.15(b)); (ii) made any bonus,
profit-sharing or similar payment to, or increased the amount of wages, salary,
commissions, fringe benefits or other compensation (including equity-based
compensation, whether payable in cash or otherwise) or remuneration payable to,
any of its directors, officers or employees; or (iii) other than with respect to
non-officer employees and in the ordinary course of business and consistent with
past practices, hired any new employee;
          (1) none of the Acquired Companies has changed any of its methods of
accounting or accounting practices in any respect;
          (m) none of the Acquired Companies has made any Tax election;
          (n) none of the Acquired Companies has commenced or settled any
material Legal Proceeding;
          (o) none of the Acquired Companies has entered into any material
transaction or taken any other material action outside the ordinary course of
business or inconsistent with its past practices; and

9



--------------------------------------------------------------------------------



 



          (p) none of the Acquired Companies has agreed or legally committed to
take any of the actions referred to in clauses “(c)” through “(o)” above.
     2.7 Title to Assets.
          (a) Each of the Acquired Companies owns, and has good and valid title
to, all assets purported to be owned by it, including: (i) all assets reflected
on the Unaudited Interim Balance Sheet; (ii) all assets referred to in
Part 2.10(a) of the Disclosure Schedule and all of the rights of the Acquired
Companies under the Contracts identified in Part 2.11(a) of the Disclosure
Schedule; and (iii) all other assets reflected in the books and records of the
Acquired Companies as being owned by the Acquired Companies. All of said assets
are owned by the Acquired Companies free and clear of any liens or other
Encumbrances, except for: (A) any lien for current Taxes not yet due and
payable; and (B) minor liens that have arisen in the ordinary course of business
and that do not (in any case or in the aggregate) materially detract from the
value of the assets subject thereto or materially impair the operations of any
of the Acquired Companies, liens securing indebtedness of the Company owed to
M&T Bank and NTFC (GE Capital), and liens securing indebtedness reflected on
Part 2.9(b) of the Disclosure Schedule.
          (b) Part 2.7(b) of the Disclosure Schedule identifies all assets that
are material to the business of any of the Acquired Companies and that are being
leased to any of the Acquired Companies for which the annual rental payment for
each such asset exceeds $100,000.
     2.8 Bank Accounts. Part 2.8 of the Disclosure Schedule provides the
following information with respect to each account maintained by or for the
benefit of any of the Acquired Companies at any bank or other financial
institution: (a) the name of the bank or other financial institution at which
such account is maintained; (b) the account number; (c) the type of account; and
(d) the names of all Persons who are authorized to sign checks or other
documents with respect to such account.
     2.9 Equipment; Real Property.
          (a) Part 2.9(a) of the Disclosure Schedule contains a copy of the 2005
equipment depreciation schedule of the Company.
          (b) None of the Acquired Companies own any real property or any
interest in real property, except for: (i) the leaseholds created under the real
property leases identified in Part 2.9(b)(i) of the Disclosure Schedule; and
(ii) the land described in Part 2.9(b)(ii) of the Disclosure Schedule to which
the Company has good and marketable fee title and which is owned by the Company
free and clear of any Encumbrances, except for the Encumbrances identified in
Part 2.9(b)(ii) of the Disclosure Schedule (All real property identified or
required to be identified in Part 2.9(b) of the Disclosure Schedule, including
all buildings, structures, fixtures and other improvements thereon, are referred
to as the “Real Property”.). To the Selling Shareholders and the Company’s
Knowledge, the use and operation of the Real Property by the Acquired Companies
is (and at all times has been) authorized by, and is (and at all times has been)
in full compliance with, all applicable zoning, land use, building, fire,
health, labor,

10



--------------------------------------------------------------------------------



 



safety and environmental laws and other Legal Requirements. There is no Legal
Proceeding pending, or to the Knowledge of the Company and the Selling
Shareholders threatened, that challenges or adversely affects, or would
challenge or adversely affect, the continuation of the present use or operation
of any Real Property. To the Knowledge of the Company and the Selling
Shareholders, there is no existing plan or study by any Governmental Body or by
any other Person that challenges or otherwise adversely affects the continuation
of the present use or operation of any Real Property. There are no subleases,
licenses, occupancy agreements or other contractual obligations that grant the
right of use or occupancy of any of the Real Property to any Person other than
the Acquired Companies, and there is no Person in possession of any of the Real
Property other than the Acquired Companies.
          (c) Part 2.9(c) of the Disclosure Schedule sets forth an accurate and
complete description of: all service contracts, maintenance agreements or other
similar agreements affecting the Real Property which will remain in effect after
the Closing.
     2.10 Intellectual Property.
          (a) Part 2.10(a) of the Disclosure Schedule accurately identifies and
describes each Acquired Company Service currently marketed, offered, provided,
supported or sold by any of the Acquired Companies.
          (b) Part 2.10(b) of the Disclosure Schedule accurately identifies:
(i) each item of Registered IP in which any of the Acquired Companies has or
purports to have an ownership interest of any nature (whether exclusively,
jointly with another Person, or otherwise); (ii) the jurisdiction in which such
item of Registered IP has been registered or filed and the applicable
registration or serial number; and (iii) any other Person that has an ownership
interest in such item of Registered IP and the nature of such ownership
interest.
          (c) Part 2.10(c) of the Disclosure Schedule accurately identifies:
(a) each Contract pursuant to which any Intellectual Property Right or
Intellectual Property is or has been licensed, sold, assigned, or otherwise
conveyed or provided to the Company (other than (i) agreements between any of
the Acquired Companies and their respective employees in the Acquired Companies’
standard forms thereof and (ii) non-exclusive licenses of third-party software
that is not incorporated into, or used in the development, manufacturing,
testing, provision, distribution, maintenance, or support of, any Acquired
Company Service and that is not otherwise material to the business of any of the
Acquired Companies); and (b) whether the licenses or rights granted to the
Acquired Companies in each such Contract are exclusive or non-exclusive.
          (d) Part 2.10(d) of the Disclosure Schedule accurately identifies each
Contract pursuant to which any Person has been granted any license under, or
otherwise has received or acquired any right (whether or not currently
exercisable) or interest in, any Acquired Company IP. None of the Acquired
Companies are bound by, and no Acquired Company IP is subject to, any Contract
containing any covenant or other provision that in any way limits or restricts
the ability of any of the Acquired Companies to use, exploit, assert, or enforce
any Acquired Company IP anywhere in the world.

11



--------------------------------------------------------------------------------



 



          (e) Part 2.10(e) of the Disclosure Schedule contains a complete and
accurate list and summary of the basis for calculating any royalties, fees,
commissions, and other amounts payable by any of the Acquired Companies to any
other Person (other than sales commissions paid to employees according to the
Acquired Companies’ standard commissions plan) upon or for the marketing, sale,
license, support, provision or distribution of any Acquired Company Service or
the use of any Acquired Company IP.
          (f) The Company has afforded the Purchaser access to the Company’s
form contract files.
          (g) The Acquired Companies exclusively own all right, title, and
interest to and in the Acquired Company IP (other than Intellectual Property
Rights exclusively licensed to the Acquired Companies, as identified in
Part 2.10(c) of the Disclosure Schedule).
          (h) To the Knowledge of the Company, no Person has infringed,
misappropriated, or otherwise violated, and no Person is currently infringing,
misappropriating, or otherwise violating, any Acquired Company IP. Part 2.10(i)
of the Disclosure Schedule accurately identifies (and the Company has provided
to Purchaser a complete and accurate copy of) each letter or other written or
electronic communication or correspondence that has been sent or otherwise
delivered by or to any of the Acquired Companies or any representative of the
Company regarding any actual, alleged, or suspected infringement or
misappropriation of any Acquired Company IP, and provides a brief description of
the current status of the matter referred to in such letter, communication, or
correspondence.
          (i) Neither the execution, delivery or performance of this Agreement
(or any of the ancillary agreements) nor the consummation of any of the
transactions contemplated by this Agreement (or any of the ancillary agreements)
will, with or without notice or lapse of time, result in, or give any other
Person the right or option to cause or declare, (a) a loss of, or Encumbrance
on, any Acquired Company IP; (b) a breach of or default under any Acquired
Company IP Contract; (c) the release, disclosure, or delivery of any Acquired
Company IP by or to any escrow agent or other Person; or (d) the grant,
assignment, or transfer to any other Person of any license or other right or
interest under, to, or in any of the Acquired Company IP.
          (j) None of the Acquired Companies has ever infringed (directly,
contributorily, by inducement, or otherwise), misappropriated, or otherwise
violated or made unlawful use of any Intellectual Property Right of any other
Person. No Acquired Company Service, and no method or process used in the
manufacturing of any Acquired Company Service, infringes, violates, or makes
unlawful use of any Intellectual Property Right of, or contains any Intellectual
Property misappropriated from, any other Person. There is no legitimate basis
for a claim that any of the Acquired Companies or any Acquired Company Service
has infringed or misappropriated any Intellectual Property Right of another
Person or engaged in unfair competition or that any Acquired Company Service, or
any method or process used in the manufacturing of any Acquired Company Service,
infringes, violates, or makes unlawful use of any Intellectual Property Right
of, or contains any Intellectual Property misappropriated from, any other
Person.

12



--------------------------------------------------------------------------------



 



          (k) No infringement, misappropriation, or similar claim or Legal
Proceeding is pending or, to the Knowledge of the Company, threatened against
any of the Acquired Companies or against any other Person who is or may be
entitled to be indemnified, defended, held harmless, or reimbursed by any of the
Acquired Companies with respect to such claim or Legal Proceeding.
          (1) To the Knowledge of the Company, no claim or Legal Proceeding
involving any Intellectual Property or Intellectual Property Right licensed to
any of the Acquired Companies is pending or has been threatened, except for any
such claim or Legal Proceeding that, if adversely determined, would not
adversely affect (a) the use or exploitation of such Intellectual Property or
Intellectual Property Right by any of the Acquired Companies, or (b) the
development, marketing, distribution, offer provision, licensing, support or
sale of any Acquired Company Service.
          (m) Part 2.10(m) of the Disclosure Schedule contains the current
Privacy Policy of the Acquired Companies.
          (n) To the Knowledge of the Company, each of the Acquired Companies
has complied at all times and in all material respects with all of the Acquired
Company Privacy Policies and with all applicable Legal Requirements pertaining
to privacy, User Data, or Personal Data.
     2.11 Contracts.
          (a) Part 2.11(a) of the Disclosure Schedule accurately identifies:
               (i) each executory Acquired Company Contract relating to the
employment of, or the performance of services by, any employee, consultant or
independent contractor; any Acquired Company Contract pursuant to which any of
the Acquired Companies is or may become obligated to make any severance,
termination or similar payment to any current or former employee or director;
and any Acquired Company Contract pursuant to which any of the Acquired
Companies is or may become obligated to make any bonus or similar payment (other
than payment in respect of salary) in excess of $10,000 to any current or former
employee or director;
               (ii) each executory Acquired Company Contract which provides for
indemnification of any officer, director, employee or agent;
               (iii) each executory Acquired Company Contract relating to the
voting and any other rights or obligations of a shareholder of any of the
Acquired Companies;
               (iv) each executory Acquired Company Contract relating to the
merger, consolidation, reorganization or any similar transaction with respect to
any of the Acquired Companies;
               (v) each executory Acquired Company Contract relating to the
acquisition, transfer, development or sharing of any Intellectual Property or
Intellectual Property Right (including any joint development agreement,
technical collaboration agreement or similar

13



--------------------------------------------------------------------------------



 



agreement entered into by any of the Acquired Companies or any of their
Predecessors with any customer or other Person);
               (vi) each executory Acquired Company Contract relating to the
acquisition, sale, spin-off or outsourcing of any Subsidiary or business unit or
operation of any of the Acquired Companies;
               (vii) each executory Acquired Company Contract creating or
relating to any partnership or joint venture or any sharing of revenues,
profits, losses, costs or liabilities;
               (viii) each executory Acquired Company Contract imposing any
restriction on any of the Acquired Companies: (A) to compete with any other
Person; (B) to acquire any product or other asset or any services from any other
Person, to sell any product or other asset to or perform any services for any
other Person, or to transact business or deal in any other manner with any other
Person; or (C) to develop or distribute any technology;
               (ix) each executory Acquired Company Contract creating or
involving any agency relationship, distribution arrangement or other reseller
relationship (including any Contract in which another Person is appointed or
authorized to act or serve as a sales representative for any of the Acquired
Companies) the terms of which are materially different than the forms of
agreements which have been made available to Purchaser;
               (x) each executory Acquired Company Contract involving any loan,
guaranty, pledge, performance or completion bond or indemnity or surety
arrangement not otherwise disclosed in the Disclosure Schedule;
               (xi) each executory Acquired Company Contract pursuant to which:
(A) any Person provides equipment, materials or services that are necessary for
the performance of any Acquired Company Service; or (B) any Acquired Company is
obligated to purchase all, or any specific portion or percentage of, its
requirements for, or any minimum amount of, any product, good or service;
               (xii) each executory Acquired Company Contract with any Related
Party;
               (xiii) each executory Acquired Company Contract relating to any
liquidation or dissolution of any Subsidiary of the Company;
               (xiv) each executory Acquired Company Contract to which any
Governmental Body is a party or under which any Governmental Body has any rights
or obligations, or involving or benefiting any Governmental Body;
               (xv) any other executory Acquired Company Contract that requires:
(A) the payment or delivery of cash or other consideration in an amount or
having a value in excess of $50,000 in the aggregate; or (B) the performance of
services having a value in excess of $50,000 in the aggregate, other than
customer contracts entered into in the ordinary course of business;

14



--------------------------------------------------------------------------------



 



               (xvi) any other executory Acquired Company Contract (other than
nondisclosure agreements and purchase orders) that may not be terminated by the
respective Acquired Company (without penalty) within 60 days after the delivery
of a termination notice by such Acquired Company; and
               (xvii) any executory Acquired Company Contract that was entered
into outside the ordinary course of business or was inconsistent with the past
practices of any of the Acquired Companies.
(Contracts in the respective categories described in clauses “(i)” through
“(xvi)” above and all Contracts identified, or required to be identified, in
Part 2.10 of the Disclosure Schedule are referred to in this Agreement as
“Material Contracts.”)
Without limiting the foregoing, except as set forth in Part 2.11(a) of the
Disclosure Schedule: (a) no Related Party has any direct or indirect interest in
any material asset used in or otherwise relating to the business of any of the
Acquired Companies; (b) no Related Party is indebted to any of the Acquired
Companies; and (c) since January 1, 2003, no Related Party has entered into, or
has had any direct or indirect financial interest in, any transaction or
business dealing involving any of the Acquired Companies.
          (b) The Company has made available to the Purchaser accurate and
complete copies of all written Material Contracts identified in Part 2.11 (a) of
the Disclosure Schedule, including all amendments thereto. Part 2.11(a) of the
Disclosure Schedule provides an accurate and complete description of the
material terms of each Material Contract that is not in written form. Each
Contract identified in Part 2.11(a) of the Disclosure Schedule is valid and in
full force and effect, and, to the Knowledge of the Company or the Selling
Shareholders, is enforceable by the respective Acquired Company in accordance
with its terms, subject to: (i) laws of general application relating to
bankruptcy, insolvency and the relief of debtors; and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.
          (c) Except as set forth in Part 2.11(c) of the Disclosure Schedule:
(i) none of the Acquired Companies (and none of their Predecessors) has
materially violated or breached, or committed any material default under, any
Acquired Company Contract, which remains uncured, and, to the Knowledge of the
Company or the Selling Shareholders, no other Person has materially violated or
breached, or committed any material default under, any Acquired Company Contract
which remains uncured; (ii) to the Knowledge of the Company or the Selling
Shareholders, no event has occurred, and no circumstance or condition exists,
that (with or without notice or lapse of time) will, or could reasonably be
expected to: (A) result in a material violation or breach of any of the
provisions of any Material Contract; (B) give any Person the right to declare a
default or exercise any remedy under any Material Contract; (C) give any Person
the right to accelerate the maturity or performance of any Material Contract; or
(D) give any Person the right to cancel, terminate or modify any Material
Contract; and (iii) since January 1, 2003, none of the Acquired Companies (and
none of their Predecessors) has received any notice or other communication
regarding any actual or possible violation or breach of, or default under, any
Acquired Company Contract.

15



--------------------------------------------------------------------------------



 



          (d) All Acquired Company Services have been performed in compliance
with all warranties and other applicable requirements of all Contracts relating
to such services, except with respect to customer disputes arising in the
ordinary course of business which do not, individually or in the aggregate,
create a Material Adverse Effect.
     2.12 Compliance with Legal Requirements; Industry Standards. To the
Knowledge of the Selling Shareholders and the Company, each of the Acquired
Companies is in compliance in all material respects with each Legal Requirement
that is applicable to it or to the conduct of its business or the ownership of
its assets, and no event has occurred, and no condition or circumstance exists,
that will (with or without notice or lapse of time) constitute or result in a
violation by the any of the Acquired Companies of, or a failure on the part of
any of the Acquired Companies to comply with, any Legal Requirement. Except as
set forth in Part 2.12 of the Disclosure Schedule, since January 1, 2006, none
of the Acquired Companies (and none of their Predecessors) has received any
notice or other communication from any Person regarding any actual or possible
violation of, or failure to comply with, any Legal Requirement.
     2.13 Governmental Authorizations.
          (a) Part 2.13(a) of the Disclosure Schedule identifies each
Governmental Authorization held by the Acquired Companies. The Company has made
available to the Purchaser accurate and complete copies of all Governmental
Authorizations identified in Part 2.13(a) of the Disclosure Schedule. The
Governmental Authorizations identified in Part 2.13(a) of the Disclosure
Schedule are valid and in full force and effect, and collectively constitute all
Governmental Authorizations necessary to enable the respective Acquired Company
to conduct its business in the manner in which its business is currently being
conducted, except that the Company is not in good standing in the State of Rhode
Island. Each of the Acquired Companies is, and since March 1, 2006, each of the
Acquired Companies (and each of their Predecessors) has been, in compliance in
all material respects with the terms and requirements of the respective
Governmental Authorizations identified in Part 2.13(a) of the Disclosure
Schedule. Since March 1, 2006, no Acquired Company (and none of their
Predecessors) has received any notice or other communication from any
Governmental Body regarding: (i) any actual or possible violation of or failure
to comply with any term or requirement of any Governmental Authorization; or
(ii) any actual or possible revocation, withdrawal, suspension, cancellation,
termination or modification of any Governmental Authorization.
          (b) None of the Acquired Companies possesses (or has ever possessed)
or has any rights or interests with respect to (or has ever had any rights or
interests with respect to) any grants, incentives or subsidies from any
Governmental Body.
     2.14 Tax Matters.
          (a) All Tax Returns required to be filed by or on behalf of the
Acquired Companies (and on behalf of their Predecessors) with any Governmental
Body with respect to any taxable period ending on or before the Closing Date
(the “Acquired Company Returns”): (i) have been or will be filed on or before
the applicable due date (including any extensions of

16



--------------------------------------------------------------------------------



 



such due date); and (ii) have been, or will be when filed, accurately and
completely prepared in compliance with all applicable Legal Requirements. All
Taxes that are due and payable on or before the Closing Date have been or will
be timely paid on or before the Closing Date. The Company has made available to
the Purchaser accurate and complete copies of all Acquired Company Returns filed
by or on behalf of the Acquired Companies (or their Predecessors) since
January 1, 2003.
          (b) The Company Financial Statements fully accrue all actual and
contingent liabilities for Taxes with respect to all periods through the dates
thereof in accordance with GAAP. The Company has established (or with respect to
the period after the date of this Agreement and prior to the Closing will
establish), in the ordinary course of business and consistent with its past
practices, reserves adequate for the payment of all Taxes for the period from
January 1, 2005 through the date of this Agreement. All Taxes incurred (whether
or not due) since the date of the Unaudited Interim Balance Sheet have been
incurred in the ordinary course of business. All Taxes required to be withheld
by the Acquired Companies have been properly and timely withheld and remitted.
          (c) No Acquired Company Return relating to Taxes has ever been
examined or audited by any Governmental Body, except for sales tax returns (none
of which are ongoing at the date of this Agreement). No extension or waiver of
the limitation period applicable to any of the Acquired Company Returns is
currently in effect for any Acquired Company, and no request for any such
extension or waiver is pending on behalf of any of the Acquired Companies.
          (d) No claim or Legal Proceeding is pending or threatened against or
with respect to any of the Acquired Companies in respect of any Tax. There are
no unsatisfied liabilities for Taxes (including liabilities for interest,
additions to tax and penalties thereon and related expenses) with respect to any
notice of deficiency or similar document received by any of the Acquired
Companies with respect to any Tax (other than liabilities for Taxes asserted
under any such notice of deficiency or similar document which are being
contested in good faith by the respective Acquired Companies and with respect to
which adequate reserves for payment have been established). There are no liens
for Taxes upon any of the assets of each of the Acquired Companies except liens
for current Taxes not yet due and payable.
          (e) There is no agreement, plan, arrangement or other Contract
covering any current or former employee or independent contractor of any of the
Acquired Companies or any other Person with a current or former relationship
with any of the Acquired Companies that, considered individually or considered
collectively with any other agreements, plans arrangements or other Contracts,
will, or would reasonably be expected to, give rise to the payment of any amount
that would not be deductible pursuant to Section 280G or Section 162 of the
Code.
          (f) Except as set forth in Part 2.14(i) of the Disclosure Schedule,
none of the Acquired Companies has a permanent establishment in any country
other than its country of incorporation, as defined in any applicable Tax treaty
between the United States and such other country.

17



--------------------------------------------------------------------------------



 



     2.15 Employee and Labor Matters; Benefit Plans.
          (a) The Company has made available to the Purchaser documentary
information concerning all current Acquired Company Employees as of January 31,
2006, which correctly reflects: (i) their dates of employment; (ii) their
positions; (iii) their salaries; (iv) any other compensation payable to them
(including housing allowances, compensation payable pursuant to bonus, deferred
compensation or commission arrangements or other compensation); and (v) any
promises made to them with respect to changes or additions to their compensation
or benefits. None of the Acquired Companies is, and none of the Acquired
Companies has been, bound by or a party to, or has a duty to bargain for, any
collective bargaining agreement or other Contract with a labor organization
representing any Acquired Company Employees and there are no labor organizations
representing, purporting to represent or, to the Knowledge of the Company or the
Selling Shareholders, seeking to represent any current Acquired Company
Employees. During the three years prior to the date hereof, none of the Acquired
Companies has had any strike, slowdown, work stoppage, lockout, job action or
threat thereof, or question concerning representation, by or with respect to any
of the Acquired Company Employees. The employment of each of the current
Acquired Company Employees is terminable at will.
          (b) Part 2.15(b) of the Disclosure Schedule identifies each “employee
benefit plan” as defined in Section 3.3 of ERISA, employment, salary, bonus,
consulting, compensation, deferred compensation, incentive compensation, stock
purchase, equity, severance pay, termination pay, hospitalization, medical,
insurance, supplemental unemployment benefits, profit-sharing, pension,
retirement, welfare, fringe benefit or other employee benefits plan, program or
agreement, whether written or unwritten and whether funded or unfunded
(individually referred to as a “Plan” and collectively referred to as the
“Plans”) which is sponsored, maintained, contributed to or required to be
contributed to by any of the Acquired Companies or any ERISA Affiliate for the
benefit of any Acquired Company Employee or with respect to which any of the
Acquired Companies may have any Liability.
          (c) None of the Acquired Companies nor any ERISA Affiliate maintains,
sponsors or contributes to, and none of the Acquired Companies nor any ERISA
Affiliate has at any time in the past maintained, sponsored or contributed to,
any employee pension benefit plan (as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), whether or not
excluded from coverage under specific Titles or Subtitles of ERISA) for the
benefit of Acquired Company Employees (a “Pension Plan”), except for those
Pension Plans described in Part 2.15(b) of the Disclosure Schedule, none of
which is or was subject to Title IV of ERISA, Section 412 of the Code or a
multiemployer plan (within the meaning of Section 3(37) of ERISA).
          (d) None of the Acquired Companies nor any ERISA Affiliate maintains,
sponsors or contributes to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA, whether or not excluded from coverage under specific
Titles or Merger Subtitles of ERISA) for the benefit of Acquired Company
Employees (a “Welfare Plan”) except for those Welfare Plans described in Part
2.15(d) of the Disclosure Schedule, none of which is or was a multiemployer plan
(within the meaning of Section 3(37) of ERISA), or a multiple employer welfare
arrangement (within the meaning of the Section 3(40) of ERISA).

18



--------------------------------------------------------------------------------



 



          (e) With respect to each Plan, the Company has made available to the
Purchaser: (i) an accurate and complete copy of such Plan (including all
amendments thereto); (ii) an accurate and complete copy of the annual
return/report (if required under ERISA) with respect to such Plan for the past
three years; (iii) an accurate and complete copy of: the most recent summary
plan description, together with each Summary of Material Modifications (if
required under ERISA) with respect to such Plan; (iv) if such Plan is funded
through a trust or any third party funding vehicle, an accurate and complete
copy of the trust or other funding agreement (including all amendments thereto)
and accurate and complete copies the most recent financial statements thereof;
(v) accurate and complete copies of all Contracts relating to such Plan,
including service provider agreements, insurance contracts, minimum premium
contracts, stop-loss agreements, investment management agreements, subscription
and participation agreements and recordkeeping agreements; (vi) an accurate and
complete copy of the most recent determination or opinion letter received from
the Internal Revenue Service with respect to such Plan (if such Plan is intended
to be qualified under Section 401(a) of the Code); (vii) standard healthcare
continuation forms and related notices; (viii) all correspondence to or from any
Governmental Body relating to any Plan, other than routine correspondence that
will not result in Liability to any Acquired Company; (ix) the discrimination
tests for each Plan for the three most recent plan years; and (x) true, correct
and complete copies of all election statements under Section 83(b) of the Code
that are in the possession of any of the Acquired Companies or subject to its
control with respect to any unvested securities or other property issued by any
of the Acquired Companies to any Acquired Company Employee.
          (f) None of the Acquired Companies is, and none of the Acquired
Companies has ever been, required to be treated as a single employer with any
other Person under Section 4001(b)(1) of ERISA or Section 414(b), (c), (m) or
(o) of the Code. None of the Acquired Companies has ever been a member of an
“affiliated service group” within the meaning of Section 414(m) of the Code.
None of the Acquired Companies nor any ERISA Affiliate has ever made a complete
or partial withdrawal from a “multiemployer plan” (as defined in Section 3(37)
of ERISA) resulting in “withdrawal liability” (as defined in Section 4201 of
ERISA), without regard to subsequent reduction or waiver of such liability under
either Section 4207 or 4208 of ERISA. None of the Acquired Companies nor any
ERISA Affiliate has ever maintained, established, sponsored, participated in or
contributed to any multiple employer plan, as described in Section 413(c) of the
Code.
          (g) No Welfare Plan provides death, medical, health or other welfare
benefit coverage (whether or not insured) with respect to any Acquired Company
Employee after any such Person’s termination of service, including upon or after
retirement (other than: (i) benefit coverage mandated by applicable law,
including coverage provided pursuant to Section 4980B of the Code; and (ii)
benefits the full cost of which are borne by Acquired Company Employees of the
Acquired Companies (or their beneficiaries)). None of the Acquired Companies has
ever represented, promised or contracted (whether in written or oral form) that
any Acquired Company Employee or other Person would be provided with such death,
medical, health or other welfare benefits after termination of service or upon
or after retirement.
          (h) To the Selling Shareholder’s and the Company’s Knowledge, each of
the Plans has been operated and administered in all material respects in
accordance with applicable Legal Requirements, including ERISA and the Code.
There has been no “prohibited

19



--------------------------------------------------------------------------------



 



transaction,” as such term is defined in Section 406 of ERISA or Section 4975 of
the Code, with respect to any Plan. All contributions required to be made by the
Acquired Companies to any Plan have been timely made or accrued and all
contributions for any period ending on or before the Closing Date which are not
yet due will have been paid or accrued on or prior to the Closing Date. Each
Plan subject to ERISA has timely filed all requisite government reports (which
were true and correct as of the date filed) and has properly and timely filed
and distributed or posted all required notices and reports to Acquired Company
Employees. There are no audits, inquiries or proceedings pending or, to the
Knowledge of the Company or the Selling Shareholders, threatened by the IRS, the
Department of Labor or any other Governmental Body with respect to any Plan.
          (i) Each Plan intended to be qualified under Section 401(a) of the
Code, and each trust intended to be exempt under Section 501(a) of the Code, has
been determined to be so qualified or exempt by the IRS, and there has been no
event, condition or circumstance that has adversely affected or is reasonably
likely to adversely affect such qualified status.
          (j) None of the Acquired Companies maintains a nonqualified deferred
compensation plan or arrangement that would be reasonably likely to subject an
employee or independent contractor to interest or additional income tax under
Section 409A of the Code.
          (k) Except as set forth in Part 2.15(m) of the Disclosure Schedule,
neither the execution, delivery or performance of this Agreement, nor the
consummation of any of the transactions contemplated by this Agreement, will or
may (either alone or upon the occurrence of any additional or subsequent events)
(i) result in any payment (whether of severance pay or otherwise and whether or
not under any Plan), acceleration, forgiveness of indebtedness, vesting,
distribution, increase in benefits or obligation to fund benefits or (ii) be
deemed a “parachute payment” under Section 280G of the Code with respect to any
Acquired Company Employee. Part2.15(m) of the Disclosure Schedule lists all
Persons who are “disqualified individuals” (within the meaning of Section 280G
of the Code and the regulations promulgated thereunder).
          (l) To the Selling Shareholder’s and the Company’s Knowledge, each of
the Acquired Companies is: (i) in compliance in all material respects with all
applicable Legal Requirements, Contracts and orders, rulings, decrees, judgments
or arbitration awards of any arbitrator or any court or other Governmental Body
respecting employment, employment practices, terms and conditions of employment,
wages, hours or other labor-related matters, including Legal Requirements,
orders, rulings, decrees, judgments and awards relating to discrimination, wages
and hours, labor relations, leave of absence requirements, occupational health
and safety, privacy, harassment, retaliation, immigration, wrongful discharge or
violation of the personal rights of Acquired Company Employees or prospective
employees; (ii) has withheld and reported all amounts required by any Legal
Requirement or Contract to be withheld and reported with respect to wages,
salaries and other payments to any Acquired Company Employee; (iii) has no
Liability for any arrears of wages or any Taxes or any penalty for failure to
comply with any of the foregoing; and (iv) has no Liability for any payment to
any trust or other fund governed by or maintained by or on behalf of any
Governmental Body with respect to unemployment compensation benefits, social
security or other benefits or obligations for any Acquired Company Employee
(other than routine payments to be made in the normal

20



--------------------------------------------------------------------------------



 



course of business and consistent with past practice). Since January 1, 2003,
none of the Acquired Companies (and no Predecessor of any of the Acquired
Companies) has effectuated a “plant closing,” partial “plant closing,” or “mass
layoff (each as defined in the Worker Adjustment and Retraining Notification Act
(the “WARN Act”) or any similar Legal Requirement) affecting any site of
employment or one or more facilities or operating units within any site of
employment or facility of any of the Acquired Companies (or any Predecessor of
any of the Acquired Companies).
          (m) Each of the Acquired Companies has good labor relations. Except as
set forth in Part 2.15(o) of the Disclosure Schedule, there are no pending or
(to the Knowledge of the Company or the Selling Shareholders) threatened or
reasonably anticipated claims or Legal Proceedings against any Acquired Company
under any workers’ compensation policy or long-term disability policy. To the
Knowledge of the Company or the Selling Shareholders, no employee of any of the
Acquired Companies is a party to or is bound by any confidentiality agreement,
noncompetition agreement or other Contract (with any Person) that may have an
adverse effect on: (A) the performance by such employee of any of his duties or
responsibilities as an employee of any of the Acquired Companies; or (B) the
business or operations of any of the Acquired Companies.
          (n) There are no pending or (to the Knowledge of the Company or the
Selling Shareholders) threatened or reasonably anticipated claims or Legal
Proceedings against any of the Plans, the assets of any of the Plans or the
Acquired Companies, or the Plan administrator or any fiduciary of the Plans with
respect to the operation of such Plans (other than routine, uncontested benefit
claims), and to the Knowledge of the Company and the Selling Shareholders there
are no facts or circumstances which could form the basis for any such claims or
Legal Proceedings.
          (o) To the knowledge of the Company or the Selling Shareholders, no
current or former independent contractor of any of the Acquired Companies is or
was a misclassified employee. No independent contractoris eligible to
participate in any Plan. No Acquired Company has ever had any temporary or
leased employees that were not properly accounted for.
          (p) Except as set forth in Part 2.15(r) of the Disclosure Schedule,
there is no Legal Proceeding, claim, labor dispute or grievance pending or (to
the Knowledge of the Company or the Selling Shareholders) threatened or
reasonably anticipated relating to any employment Contract, compensation, wages
and hours, leave of absence, plant closing notification, employment statute or
regulation, privacy right, labor dispute, workers’ compensation policy,
long-term disability policy, safety, retaliation, immigration or discrimination
matter involving any Acquired Company Employee, including charges of unfair
labor practices or harassment complaints.
      2.16 Environmental Matters.
          To the Selling Shareholders’ and the Company’s Knowledge:
          (a) The Real Property and each other parcel of property that is (or
that has been) owned by, leased to, occupied by, controlled by or used by any of
the Acquired

21



--------------------------------------------------------------------------------



 



Companies, and all surface water, groundwater, soil and air associated with or
adjacent to such property: (a) is free of any Materials of Environmental
Concern; and (b) is free of any environmental contamination of any nature. None
of the Real Property contains: (i) any underground storage tanks, asbestos,
equipment using PCBs or underground injection wells; or (ii) any septic tanks in
which process wastewater or any Materials of Environmental Concern have been
Released. No Acquired Company has ever Released any Materials of Environmental
Concern except in compliance with all applicable Environmental Laws.
          (b) Each of the Acquired Companies: (i) is and has been in compliance
with, and has not been and is not in violation of or subject to any Liability
under, any applicable Environmental Laws; and (ii) possesses all permits and
other Governmental Authorizations required under applicable Environmental Laws,
and is in compliance with the terms and conditions thereof.
          (c) None of the Acquired Companies has received any notice or other
communication, whether from a Governmental Body, citizens group, employee or
otherwise, that alleges that such Acquired Company is not in compliance with any
Environmental Law, and, to the Knowledge of the Company or the Selling
Shareholders, there are no circumstances that may prevent or interfere with such
Acquired Company’s compliance with any Environmental Law in the future.
          (d) No current or prior owner of any of the Real Property has received
any notice or other communication (in writing or otherwise), whether from a
Government Body, citizens group, employee or otherwise, that alleges that such
current or prior owner or such Acquired Company is not in compliance with any
Environmental Law. All Governmental Authorizations currently held by each of the
Acquired Companies pursuant to Environmental Laws are identified in Part 2.16 of
the Disclosure Schedule.
          (e) No Acquired Company has ever sent or transported, or arranged to
send or transport, any Materials of Environmental Concern to a site that,
pursuant to any applicable Environmental Law: (i) has been placed on the
“National Priorities List” of hazardous waste sites or any similar state list;
(ii) is otherwise designated or identified as a potential site for remediation,
cleanup, closure or other environmental remedial activity; or (iii) is subject
to a Legal Requirement to take “removal” or “remedial” action as detailed in any
applicable Environmental Law or to make payment for the cost of cleaning up any
site.
          (f) No Acquired Company has used or allowed the use of any chemicals
or other Materials of Environmental Concern on or at any property currently or
formerly operated or used by any Acquired Company.
     2.17 Insurance.
          (a) Part 2.17(a) of the Disclosure Schedule provides accurate and
complete information with respect to: (i) each property and casualty insurance
policy maintained by, at the expense of or for the benefit of each of the
Acquired Companies as of the date of this Agreement; and any claims pending
thereunder as of the date of this Agreement; and (ii) the loss history for each
insurance policy for the last three years through the date of this Agreement.

22



--------------------------------------------------------------------------------



 



The Company has made available to the Purchaser accurate and complete copies of
the insurance policies identified on Part 2.17(a) of the Disclosure Schedule.
Each of the insurance policies identified in Part 2.17(a) of the Disclosure
Schedule is in full force and effect.
          (b) Since January 1, 2003, none of the Acquired Companies (and none of
their Predecessors) has received any notice or other communication regarding any
actual or possible: (i) cancellation or invalidation of any insurance policy;
(ii) refusal of any coverage or rejection of any claim under any insurance
policy; or (iii) material adjustment in the amount of the premiums payable with
respect to any insurance policy other than adjustments reflecting market
conditions.
     2.18 Legal Proceedings; Orders.
          (a) There is no pending Legal Proceeding and, to the Knowledge of the
Company or the Selling Shareholders, no Person has threatened to commence any
Legal Proceeding: (i) that involves any of the Acquired Companies or any of the
assets owned or used by any of the Acquired Companies or any Person whose
liability any of the Acquired Companies has or may have retained or assumed,
either contractually or by operation of law; (ii) that challenges, or that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with, any of the transactions contemplated by this Agreement; or (iii) that
relates to the ownership of any capital stock of any of the Acquired Companies,
or any option or other right to the capital stock of any of the Acquired
Companies, or right to receive consideration as a result of the transactions
contemplated by this Agreement. To the Knowledge of the Company or the Selling
Shareholders, no event has occurred, and no claim, dispute or other condition or
circumstance exists, that will or could reasonably be expected to, give rise to
or serve as a basis for the commencement of any such Legal Proceeding.
          (b) There is no order, writ, injunction, judgment or decree to which
any of the Acquired Companies, or any of the assets owned or used by each of the
Acquired Companies, is subject. To the Knowledge of the Company or the Selling
Shareholders, no officer or other employee of any of the Acquired Companies is
subject to any order, writ, injunction, judgment or decree that prohibits such
officer or other employee from engaging in or continuing any conduct, activity
or practice relating to the respective Acquired Company’s business.
     2.19 Authority; Binding Nature of Agreement.
          (a) The Company has the absolute and unrestricted right, power and
authority to enter into and to perform its obligations under this Agreement and
under each other agreement, document or instrument referred to in or
contemplated by this Agreement to which the Company is or will be a party; and
the execution, delivery and performance by the Company of this Agreement and of
each such other agreements, documents and instruments have been duly authorized
by all necessary action on the part of the Company and its board of directors.
This Agreement and each other agreement, document and instrument referred to in
or contemplated by this Agreement to which the Company is a party constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to: (i) laws of general
application relating to bankruptcy, insolvency and the relief

23



--------------------------------------------------------------------------------



 



of debtors; and (ii) rules of law governing specific performance, injunctive
relief and other equitable remedies.
          (b) Each of the Selling Shareholders has the absolute and unrestricted
right, power and capacity to enter into and to perform such Selling
Shareholder’s obligations under this Agreement and under each other agreement,
document or instrument referred to in or contemplated by this Agreement to which
any Selling Shareholder is or will be a party. This Agreement and each other
agreement, document and instrument referred to in or contemplated by this
Agreement to which any Selling Shareholder is a party constitutes the legal,
valid and binding obligation of such Selling Shareholder, enforceable against
such Selling Shareholder in accordance with its terms, subject to: (i) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors; and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.
          (c) The board of directors of the Company has determined that the
transactions contemplated by this Agreement are advisable and fair and in the
best interests of the Company and its shareholders.
     2.20 Non-Contravention; Consents. Neither: (1) the execution, delivery or
performance by the Company or the Selling Shareholders of this Agreement or any
of the other agreements, documents or instruments referred to in this Agreement;
nor (2) the consummation by the Company or the Selling Shareholders of the
transactions contemplated by this Agreement or any such other agreement,
document or instrument, will (with or without notice or lapse of time):
          (a) contravene, conflict with or result in a violation of: (i) any of
the provisions of any Charter Documents of any of the Acquired Companies; or
(ii) any resolution adopted by the shareholders, board of directors or any
committee of the board of directors of any of the Acquired Companies;
          (b) contravene, conflict with or result in a violation of any Legal
Requirement or any order, writ, injunction, judgment or decree to which any of
the Acquired Companies or any of the Selling Shareholders, or any of the assets
owned or used by any of the Acquired Companies, is subject;
          (c) assuming all consents and approvals required from any Governmental
Body are obtained, contravene, conflict with or result in a violation of any of
the terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by any of the Acquired Companies or that otherwise relates to any
such Acquired Company’s business or to any of the assets owned or used by any
such Acquired Company;
          (d) assuming all consents and approvals required from any secured
commercial lender are obtained, contravene, conflict with or result in a
violation or breach of, or result in a default under, any provision of any
Acquired Company Contract that is or would constitute a Material Contract or any
Contract that is binding on any Selling Shareholder, or give any Person the
right to: (i) declare a default or exercise any remedy under any such

24



--------------------------------------------------------------------------------



 



Acquired Company Contract; (ii) accelerate the maturity or performance of any
such Acquired Company Contract; or (iii) cancel, terminate or modify any such
Acquired Company Contract; or
          (e) result in the imposition or creation of any lien or other
Encumbrance upon or with respect to any asset owned or used by any of the
Acquired Companies (except for minor liens that will not, in any case or in the
aggregate, materially detract from the value of the assets subject thereto or
materially impair the operations of any of the Acquired Companies).
Except as set forth in Part 2.20 of the Disclosure Schedule, none of the
Acquired Companies nor any of the Selling Shareholders is and none of the
Acquired Companies nor any of the Selling Shareholders will be required to make
any filing with or give any notice to, or to obtain any Consent from, any Person
in connection with: (x) the execution, delivery or performance of this Agreement
or any of the other agreements referred to in this Agreement; or (y) the
consummation of the transactions contemplated by this Agreement.
     2.21 Brokers; Advisors. Except for M&T Investment Banking Group, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with any of the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of any of the Acquired
Companies or any of the Selling Shareholders. Except as set forth in Part 2.21
of the Disclosure Schedule, no Person is or may become entitled to receive any
fee or other amount from any of the Acquired Companies or any of the Selling
Shareholders for professional services performed or to be performed in
connection with any of the transactions contemplated by this Agreement. None of
the Acquired Companies have incurred any legal fees, legal costs or legal
expenses of any nature that are payable to a third party in connection with this
Agreement and any of the transactions contemplated by this Agreement, other than
fees and expenses incurred in connection with updating the Acquired Companies’
corporate books and records.
     2.22 Full Disclosure. To the Knowledge of the Company or the Selling
Shareholders, this Agreement (including the Disclosure Schedule) does not:
(i) contain any representation, warranty or information that is false or
misleading with respect to any material fact; or (ii) omit to state any material
fact necessary in order to make the representations, warranties and information
contained and to be contained herein and therein (in the light of the
circumstances under which such representations, warranties and information were
or will be made or provided) not false or misleading.
     2.23 eClone Systems, Inc. As of the date of this Agreement, eClone Systems,
Inc. (“eClone”), owns assets (the “eClone Assets”) having an aggregate value of
less than Twenty Thousand ($20,000). When delivered, Schedule 2.23 shall contain
a complete and accurate list of all eClone Assets. As of the date of this
Agreement, none of the Acquired Companies owes any Liabilities of any nature,
either matured or unmatured, to eClone.

3.   Representations and Warranties of the Purchaser

     The Purchaser represents and warrants to the Company and the Selling
Shareholders as follows:

25



--------------------------------------------------------------------------------



 



     3.1 Due Organization. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of California
and has full power and authority to conduct its business in the manner in which
its business is currently being conducted and to own and use its assets in the
manner in which its assets are currently owned and used. The Purchaser is
qualified to do business as a foreign corporation, and is in good standing, in
each jurisdiction in which the nature of its business and of its properties
makes such qualification necessary, except where the failure to be so qualified
would not have a material adverse effect on the Purchaser’s business, condition,
assets, liabilities, operations, financial performance or prospects.
     3.2 Non-Contravention; Consents. Neither: (i) the execution, delivery or
performance by the Purchaser of this Agreement or any of the other agreements,
documents or instruments referred to in this Agreement; nor (ii) the
consummation by the Purchaser of the transactions contemplated by this Agreement
or any of such other agreements, documents or instruments, will (with or without
notice or lapse of time) contravene, conflict with or result in a violation of,
or require consent under: (A) any of the provisions of the articles of
incorporation or bylaws of the Purchaser; (B) any resolution adopted by the
shareholders or the board of directors of the Purchaser; or (C) any provision of
any contract to which the Purchaser is bound.
     3.3 Authority; Binding Nature of Agreement. The Purchaser has the absolute
and unrestricted right, power and authority to enter into and perform its
obligations under this Agreement and under each other agreement, document and
instrument referred to in this Agreement to which the Purchaser is a party; and
the execution, delivery and performance by the Purchaser of this Agreement any
of each such other agreement, document and instrument have been duly authorized
by all necessary action on the part of the Purchaser and, if necessary, its
board of directors. This Agreement and each other agreement, document or
instrument referred to in this Agreement to which the Purchaser is a party
constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against it in accordance with its terms, subject to: (a) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors; and (b) rules of law governing specific performance, injunctive relief
and other equitable remedies.
     3.4 Financial Ability to Perform. The Purchaser has the financial ability
to timely make the payments required to be made by the Purchaser under this
Agreement. The Purchaser has all funds needed to make such payments, and such
funds are held in escrow by Purchaser’s counsel. Purchaser has provided to the
Selling Shareholders primary documentation confirming the foregoing.
     3.5 Legal Ability to Perform. The Purchaser is qualified to obtain, and
there is no legal impediment to Purchaser obtaining, all consents, approvals and
licenses from Governmental Bodies which are required for Purchaser’s lawful
consummation of the transactions contemplated by this Agreement, including all
consents, approvals and licenses granted or issued by the Federal Communications
Commission and pertinent state public utility commission(s) or bodies having
comparable authority.

4.   Certain Covenants of the Company and the Selling Shareholders

26



--------------------------------------------------------------------------------



 



     4.1 Access and Investigation. During the period from the date of this
Agreement and continuing until the Closing (the “Pre-Closing Period”), the
Company shall, and shall cause their respective Representatives and each of the
Acquired Companies and their respective Representatives to: (a) provide the
Purchaser and the Purchaser’s Representatives with on-site access to the
Acquired Companies’ Representatives, personnel and assets and to all existing
books, records, Tax Returns, work papers and other documents and information
relating to the Acquired Companies; (b) provide the Purchaser and the
Purchaser’s Representatives with copies of such existing books, records, Tax
Returns, work papers and other documents and information relating to each of the
Acquired Companies, and with such additional financial, operating and other data
and information regarding each of the Acquired Companies, as the Purchaser may
request. During the Pre-Closing Period, the Purchaser may make inquiries of
Persons having business relationships with any of the Acquired Companies
(including suppliers, licensors, distributors and customers) and each Acquired
Company shall help facilitate (and shall cooperate fully with the Purchaser in
connection with) such inquiries.
     4.2 Operation of the Business of the Acquired Companies.
          (a) During the Pre-Closing Period, each of the Acquired Companies and
the Selling Shareholders shall, unless otherwise instructed by the Purchaser in
writing pursuant to the terms of the Management Services Agreement:
               (i) use their best efforts to conduct the business and operations
of the Acquired Companies in the ordinary course and in substantially the same
manner as such business and operations have been conducted prior to the date of
this Agreement;
               (ii) use their best efforts to preserve intact the current
business organization of the Acquired Companies, keep available the services of
the current officers and employees of the Acquired Companies and maintain the
relations and good will of the Acquired Companies with all suppliers, customers,
landlords, creditors, employees and other Persons having business relationships
with such Acquired Company;
               (iii) use their best efforts to cause the Company’s officers to
report regularly to the Purchaser concerning the status of the business of the
Acquired Companies;
               (iv) use their best efforts to cause the Acquired Companies to
continue the insurance policies identified in Part 2.17 of the Disclosure
Schedule;
               (v) not permit or cause the Acquired Companies to declare,
accrue, set aside or pay any dividend or make any other distribution in respect
of any shares of capital stock or other securities, or repurchase, redeem or
otherwise reacquire any shares of capital stock or other securities;
               (vi) not permit or cause the Acquired Companies to sell, issue or
authorize the issuance of: (A) any capital stock or other security; (B) any
option or right to acquire any capital stock (or cash based on the value of
capital stock) or other security; or (C) any instrument convertible into or
exchangeable for any capital stock (or cash based on the value of capital stock)
or other security;

27



--------------------------------------------------------------------------------



 



               (vii) not permit or cause any Transfer of any of the Shares;
               (viii) not permit or cause the Acquired Companies to amend such
Acquired Company’s Charter Documents, or become a party to any Acquisition
Transaction, recapitalization, reclassification of shares, stock split, reverse
stock split or similar transaction;
               (ix) not permit or cause the Acquired Companies to form any
subsidiary or acquire any equity interest or other interest in any other Entity;
               (x) not permit or cause the Acquired Companies to make new
commitments for capital expenditures;
               (xi) not permit or cause the Acquired Companies to: (A) enter
into, or permit any of the assets owned or used by it to become bound by, any
Contract; or (B) amend or prematurely terminate, or waive any right or remedy
under, any Acquired Company Contract;
               (xii) not permit or cause the Acquired Companies to: (A) acquire,
lease or license any right or other asset from any other Person; (B) sell or
otherwise dispose of, or lease or license, any right or other asset to any other
Person; or (C) waive or relinquish any right;
               (xiii) not permit or cause the Acquired Companies to: (A) lend
money to any Person; or (B) incur or guarantee any indebtedness for borrowed
money;
               (xiv) none of the Acquired Companies shall: (A) establish, adopt,
amend or terminate any Plan; (B) pay any bonus or make any profit-sharing
payment, cash incentive payment or similar payment, other than commissions paid
in the ordinary course of business and consistent with past practices;
(C) increase the amount of the wages, salary, commissions, fringe benefits or
other compensation (including equity-based compensation, whether payable in cash
or otherwise) or remuneration payable to any of its directors, officers or
employees; or (D) hire or make an offer to hire any new employee;
               (xv) not permit or cause the Acquired Companies to change any of
its methods of accounting or accounting practices;
               (xvi) not permit or cause the Acquired Companies to make any Tax
election;
               (xvii) not permit or cause the Acquired Companies to commence or
settle any Legal Proceeding;
               (xviii) not take or permit to be taken any action material to the
business of any of the Acquired Companies
               (xix) not permit or cause the Acquired Companies or the Selling
Shareholders to agree or commit to take any of the actions described in clauses
“(iv)” through “(xvii)” above.

28



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, an Acquired Company may take any action described
in clauses “(i)” through “(xix)” above if the Purchaser gives its prior written
consent to the taking of such action by the Acquired Company.
          (b) During the Pre-Closing Period, none of the Acquired Companies nor
the Selling Shareholders shall take, permit or cause any action which is
intended, or would reasonably be expected, to prevent Purchaser from exercising
any of its rights under the Management Services Agreement; provided, however,
that if such breach is curable by the Acquired Companies or the Selling
Shareholders, as applicable, within three (3) business days after the date that
Purchaser notifies the Shareholders’ Agent in writing of the existence of such
breach (the “Cure Period”), then none of the Acquired Companies nor the Selling
Shareholders shall be deemed to be in breach of this Section 4.2(b), provided
that such breach is cured before the expiration of the Cure Period.
     4.3 No Negotiation. During the Pre-Closing Period, neither the Company nor
the Selling Shareholders shall, and neither the Company nor the Selling
Shareholders shall authorize or permit any of the Acquired Companies or any
Representative of any of the Acquired Companies or the Selling Shareholder to:
(a) solicit or encourage the initiation or submission of any expression of
interest, inquiry, proposal or offer from any Person (other than the Purchaser)
relating to a possible Acquisition Transaction; (b) participate in any
discussions or negotiations or enter into any agreement, understanding or
arrangement with, or provide any non-public information to, any Person (other
than the Purchaser or its Representatives) relating to or in connection with a
possible Acquisition Transaction; or (c) entertain or accept any proposal or
offer from any Person (other than the Purchaser) relating to a possible
Acquisition Transaction. The Company shall promptly (and in any event within 48
hours of receipt thereof) notify the Purchaser in writing of any inquiry,
indication of interest, proposal or offer relating to a possible Acquisition
Transaction that is received by any of the Acquired Companies or the Selling
Shareholders during the Pre-Closing Period (including the identity of the Person
making or submitting such inquiry, indication of interest, proposal or offer,
and the terms thereof).
     4.4 Consents. The Company shall use its best efforts to obtain the Consents
referred to on Schedule 4.4, if any, prior to the Closing.
     4.5 Transaction Expenses. The M&T Commission and the Acquired Company
Transaction Expenses shall be paid by the Selling Shareholders and not the
Company, and the Selling Shareholders hereby covenant and agree to pay the M&T
Commission and the Acquired Company Transaction Expenses within three
(3) business days of the date of this Agreement and hereby agree to defend,
indemnify and hold the Company and the Purchaser harmless from any claim or
dispute involving the M&T Commission or the Acquired Company Transaction
Expenses, which indemnification obligation shall be in addition to the
indemnification provisions of Section 7.
     4.6 eClone Assets. Within three (3) business days after the date hereof,
the Company shall deliver to the Purchaser, Schedule 2.23, which shall contain a
complete and accurate list of all eClone Assets.



29



--------------------------------------------------------------------------------



 



5.   Certain Covenants of the Parties

     5.1 Filings and Consents.
          (a) Each party shall use their best efforts to file, as soon as
practicable after the date of this Agreement, all notices, reports and other
documents required to be filed by such party with any Governmental Body with
respect to the transactions contemplated by this Agreement, and to submit
promptly any additional information requested by any such Governmental Body.
Without limiting the generality of the foregoing, the Company and the Purchaser
shall, promptly after the date of this Agreement, prepare and file any
notifications required under any applicable laws or regulations in connection
with the transactions contemplated by this Agreement which are required to be
filed by the Company and the Purchaser. The Company and the Purchaser shall
respond as promptly as practicable to any inquiries or requests received from
the Federal Communications Commission (the “FCC”), any state public utility
commission(s) or body having comparable authority (the “State PUC(s)”), or any
other Governmental Body.
          (b) The Purchaser and the Company each shall promptly supply the other
with any information which may be required in order to effectuate any filings
(including applications) pursuant to (and to otherwise comply with its
obligations set forth in) Section 5.1(a). Except where prohibited by applicable
Legal Requirements or any Governmental Body, and subject to the confidentiality
provisions of the Confidentiality Agreement, the Purchaser and the Company
shall: (i) consult with the other prior to taking a position with respect to any
such filing; (ii) permit the other to review and discuss in advance, and
consider in good faith the views of the other in connection with, any analyses,
appearances, presentations, memoranda, briefs, white papers, arguments, opinions
and proposals before making or submitting any of the foregoing to any
Governmental Body by or on behalf of any party hereto in connection with any
Legal Proceeding related solely to this Agreement or the transactions
contemplated hereby; (iii) coordinate with the other in preparing and exchanging
such information; and (iv) promptly provide the other (and its counsel) with
copies of all filings, notices, analyses, presentations, memoranda, briefs,
white papers, opinions, proposals and other submissions (and a summary of any
oral presentations) made or submitted by such party with or to any Governmental
Body related solely to this Agreement or the transactions contemplated hereby.
          (c) Each of the Purchaser and the Company shall notify the other
promptly upon the receipt of: (i) any communication from any official of any
Governmental Body in connection with any filing made pursuant to this Agreement;
(ii) knowledge of the commencement or threat of commencement of any Legal
Proceeding by or before any Governmental Body with respect to any of the
transactions contemplated by this Agreement (and shall keep the other party
informed as to the status of any such Legal Proceeding or threat); and (iii) any
request by any official of any Governmental Body for any amendment or supplement
to any filing made pursuant to this Agreement or any information required to
comply with any Legal Requirements applicable to any of the transactions
contemplated by this Agreement. Whenever any event occurs that is required to be
set forth in an amendment or supplement to any filing made pursuant to
Section 5.1(a), the Purchaser or the Company, as the case may be, shall
(promptly upon learning of the occurrence of such event) inform the other of

30



--------------------------------------------------------------------------------



 



the occurrence of such event and cooperate in filing with the applicable
Governmental Body such amendment or supplement.
          (d) Subject to Section 5.1(e), the Purchaser and the Company shall use
their best efforts to take, or cause to be taken, all actions necessary to make
effective the transactions contemplated by this Agreement. Without limiting the
generality of the foregoing, but subject to Section 5.1(e), each party to this
Agreement: (i) shall make all filings (if any) and give all notices (if any)
required to be made and given by such party in connection with the transactions
contemplated by this Agreement; (ii) shall use their best efforts to obtain each
Consent (if any) required to be obtained (pursuant to any applicable Legal
Requirement or Contract, or otherwise) by such party in connection with any of
the transactions contemplated by this Agreement; and (iii) shall use their best
efforts to lift any restraint, injunction or other legal bar to any of the
transactions contemplated by this Agreement.
          (e) Notwithstanding anything to the contrary contained in this
Agreement, the Purchaser shall not have any obligation under this Agreement:
(i) to divest or agree to divest (or cause any of its Subsidiaries or any of the
Acquired Companies to divest or agree to divest) any of its respective
businesses, product lines or assets, or to take or agree to take (or cause any
of its Subsidiaries or any of the Acquired Companies to take or agree to take)
any other action or agree (or cause any of its Subsidiaries or any of the
Acquired Companies to agree) to any limitation or restriction on any of its
respective businesses, product lines or assets; or (ii) to contest any Legal
Proceeding relating to any of the transactions contemplated by this Agreement.
     5.2 Public Announcements. During the Pre-Closing Period, except as
expressly contemplated by this Agreement or as required by law, none of the
Purchaser, any of the Acquired Companies or any of the Selling Shareholders will
issue any press release or make any public announcement regarding this Agreement
or any of the transactions contemplated by this Agreement without the mutual
consent of the parties hereto.
     5.3 Best Efforts. Prior to the Closing, the Purchaser, the Company and the
Selling Shareholders shall use their best efforts to cause the conditions set
forth in Sections 6 to be satisfied on a timely basis.
     5.4 Employment Matters. During the Pre-Closing Period, Purchaser shall
extend offers of employment with the Company to the Persons identified on
Schedule 5.4 pursuant to employment agreements in a form to be provided by the
Purchaser to the applicable individuals, which a copy to the Company, for
employment with Purchaser commencing as of the Closing.
     5.5 M&T Line of Credit. After the date hereof, the Purchaser shall not
cause or permit the Company to incur debt under the Company’s line of credit
with M&T Bank.

6.   Conditions to closing

     6.1 Closing Conditions. The Closing shall occur in accordance with
Section 1.5(c) upon the satisfaction or Purchaser’s waiver of the following
conditions (the “Closing Conditions”):

31



--------------------------------------------------------------------------------



 



          (a) Governmental Authorizations. All material Governmental
Authorizations necessary to consummate the transactions contemplated by this
Agreement shall have been obtained and shall be in full force and effect;
          (b) Consents. All Consents identified in Schedule 4.4, if any, shall
have been obtained and shall be in full force and effect.
          (c) No Restraints. No temporary restraining order, preliminary or
permanent injunction or other order preventing the Purchaser’s acquisition of
the Shares shall have been issued by any court of competent jurisdiction and
remain in effect, and there shall not be any Legal Requirement enacted or deemed
applicable to the Purchaser’s acquisition of the Shares (other than the
requirement of obtaining all material Governmental Authorizations as
contemplated by this Agreement) that makes Purchaser’s acquisition of the Shares
illegal.
     6.2 Assignment of Right to Purchase Shares. If the Closing Conditions shall
not have been satisfied or waived by Purchaser on or before that date (the
“Assignment Date”) which is the first to occur of: (a) 5:00 p.m. (Pacific time)
on the 180th calendar day after the date of this Agreement; or (b) the date that
Purchaser receives written notice of a final order issued by a Governmental Body
denying any material Governmental Authorization such that any of the Closing
Conditions would not be satisfied, Purchaser shall have the right to assign
Purchaser’s rights under this Agreement to another party (a “Qualified
Assignee”), whether or not the Qualified Assignee is affiliated with Purchaser,
for such consideration payable to the Purchaser as the Purchaser and the
Qualified Assignee deem appropriate. Purchaser shall give the Company and the
Selling Shareholders written notice of such assignment together with copies of
all assignment documents. The Qualified Assignee shall be deemed the “Purchaser”
for all purposes under this Agreement and upon the satisfaction, or waiver, of
the Closing Conditions with respect to the Qualified Assignee, the Closing shall
occur in accordance with Section 1.5(c). At such Closing, the certificates
evidencing the Shares, and the other documents held in escrow by Purchaser
pursuant to Section 1.5(a) and Section 1.5(b) of this Agreement, shall be
released to the Qualified Assignee.

7.   Indemnification, Etc.

     7.1 Survival of Representations, Etc.
          (a) Subject to Section 7.1(c), the representations and warranties made
by the parties in this Agreement shall survive the Closing and shall expire on
the first anniversary following the date of this Agreement (the “Representation
Survival Date”); provided however, that if, at any time prior to the
Representation Survival Date, any party to this Agreement acting in good faith
delivers to the other parties and, if applicable, the Escrow Agent, a Claim
Notice alleging with particularity the existence of an inaccuracy in or a breach
of any of the representations and warranties made by any party and asserting a
claim for indemnification based on such alleged inaccuracy or breach, then the
claim asserted in such Claim Notice shall survive the Representation Survival
Date until such time as such claim is fully and finally resolved.

32



--------------------------------------------------------------------------------



 



          (b) The representations, warranties, covenants and obligations of the
parties to this Agreement, and the rights and remedies of the parties, not be
limited or otherwise affected by or as a result of any information furnished to,
or any investigation made by or knowledge of, any party or any of their
Representatives which is obtained after the date of this Agreement.
          (c) Nothing contained in this Agreement shall limit any rights or
remedy of any Person for claims based on fraud.
     7.2 Indemnification by Selling Shareholders. From and after the Closing
(but subject to Section 7.1 and Section 7.4), the Selling Shareholders, jointly
and severally, shall hold harmless and indemnify the Purchaser for any Damages
which are suffered or incurred by the Purchaser (regardless of whether or not
such Damages relate to any third-party claim) and which arise from or as a
result of, or are connected with:
          (a) any inaccuracy in or breach of any representation or warranty made
by the Company or a Selling Shareholder in this Agreement as of the date of this
Agreement;
          (b) any breach of any covenant or obligation of the Company or a
Selling Shareholder contained in this Agreement, except for any breach that may
result from any action taken by Purchaser under the Management Services
Agreement.
The Selling Shareholders agree that, if after the Closing, the Company suffers,
incurs or otherwise becomes subject to any Damages as a result of or in
connection with any inaccuracy in or breach of any representation, warranty,
covenant or obligation, then Purchaser shall also be deemed, by virtue of its
ownership of the stock of the Company, to have incurred Damages as a result of
and in connection with such inaccuracy or breach.
     7.3 Indemnification by Purchaser. Subject to Section 7.1, the Purchaser
shall hold harmless and indemnify the Selling Shareholders and the Acquired
Companies from and against any Damages which are suffered or incurred by them
(regardless of whether or not such Damages relate to any third-party claim) and
which arise from or as a result of, or are connected with:
          (a) any inaccuracy in or breach of any representation or warranty made
by the Purchaser in this Agreement as of the date of this Agreement;
          (b) any inaccuracy in or breach of any representation or warranty made
by the Purchaser in this Agreement as if such representation or warranty was
made on and as of the Closing; or
          (c) any breach of any covenant or obligation of the Purchaser
contained in this Agreement.
     7.4 Limitations; Exclusivity.
          (a) Subject to Section 7.4(b), the Selling Shareholders shall not be
required to provide indemnification for any Damages suffered by Purchaser except
to the extent that the

33



--------------------------------------------------------------------------------



 



total amount of all Damages suffered by Purchaser exceeds Fifty Thousand Dollars
($50,000) in the aggregate.
(b) The limitations set forth in Section 7.4(a) shall not apply: (i) in the case
of fraud; (ii) to any breach of any of the Specified Representations or (ii) to
any breach of any of the Specified Covenants.
(c) Subject to Section 7.4(d), recourse by the Purchaser to the funds held in
escrow pursuant to the Escrow Agreement shall be the Purchaser’s sole and
exclusive remedy for monetary Damages resulting from the matters referred to in
Section 7.2.
(d) The limitations set forth in Section 7.4(c) shall not apply: (i) in the case
of fraud; (ii) to any breach of any of the Specified Representations or (ii) to
any breach of any of the Specified Covenants.
(e)
     7.5 No Contribution. Each Selling Shareholder waives, and acknowledges and
agrees that such Selling Shareholder shall not have and shall not exercise or
assert (or attempt to exercise or assert), any right of contribution, right of
indemnity or other right or remedy against any of the Acquired Companies in
connection with any indemnification obligation under this Agreement.
     7.6 Defense of Third Party Claims. In the event of the assertion or
commencement by any Person of any claim or Legal Proceeding (whether against any
of the Acquired Companies, the Purchaser or any other Person) with respect to
which any Selling Shareholder may become obligated to hold harmless, indemnify,
compensate or reimburse the Purchaser pursuant to Section 7, the Shareholders’
Agent shall have the right to conduct a defense of the claim or Legal Proceeding
with counsel selected by the Shareholders’ Agent reasonably satisfactory to the
Purchaser unless and until the amount claimed exceeds the amount remaining in
escrow pursuant to the Escrow Agreement. If at any time, the amount of the claim
or Legal Proceeding exceeds the amount remaining in escrow pursuant to the
Escrow Agreement, the Purchaser shall have the right, at its election, to
proceed with the defense of such claim or Legal Proceeding on its own with
counsel reasonably satisfactory to the Shareholders’ Agent. In each case:
          (a) each party shall make available to the party conducting the
defense any documents and materials in his or its possession or control that may
be necessary to the defense of such claim or Legal Proceeding; and
          (b) the party conducting the defense shall have the right to settle,
adjust or compromise such claim or Legal Proceeding; provided, however, that
(i) if the Purchaser settles, adjusts or compromises any such claim or Legal
Proceeding without the consent of the Shareholders’ Agent, such settlement,
adjustment or compromise shall not be conclusive evidence of the amount of
Damages incurred by the Purchaser in connection with such claim or Legal
Proceeding (it being understood that if the Purchaser requests that the
Shareholders’ Agent consent to a settlement, adjustment or compromise, the
Shareholders’ Agent shall not unreasonably withhold or delay such consent), and
(ii) without the consent of the Purchaser, the
          

34



--------------------------------------------------------------------------------



 



Shareholders’ Agent shall have no authority to enter into any settlement,
adjustment or compromise which imposes any monetary or non-monetary obligation
on the Purchaser or the Acquired Companies, it being understood that the
Shareholders’ Agent’ settlement authority shall be limited to the funds
remaining in escrow pursuant to the Escrow Agreement.
          (c) The Purchaser shall give the Shareholders’ Agent prompt notice of
the commencement of any such Legal Proceeding against the Purchaser or any of
the Acquired Companies; provided, however, that any failure on the part of the
Purchaser to so notify the Shareholders’ Agent shall not limit any of the
obligations of the Selling Shareholders under Section 7 (except to the extent
such failure materially prejudices the defense of such Legal Proceeding).
          (d) If the Shareholders’ Agent has the right, but does not elect, to
proceed with the defense of any claim or Legal Proceeding, the Purchaser may
proceed with the defense of such claim or Legal Proceeding; provided, however,
if the Purchaser settles, adjusts or compromises any such claim or Legal
Proceeding without the consent of the Shareholders’ Agent, such settlement,
adjustment or compromise shall not be conclusive evidence of the amount of
Damages incurred by the Purchaser in connection with such claim or Legal
Proceeding (it being understood that if the Purchaser requests that the
Shareholders’ Agent consent to a settlement, adjustment or compromise, the
Shareholders’ Agent shall not unreasonably withhold or delay such consent).
          (e) If the Purchaser has the right, but does not elect, to proceed
with the defense of any such claim or Legal Proceeding, the Shareholders’ Agent
may proceed with the defense of such claim or Legal Proceeding with counsel
reasonably satisfactory to the Purchaser; provided, however, that the
Shareholders’ Agent may not settle, adjust or compromise any such claim or Legal
Proceeding without the prior written consent of the Purchaser (which consent may
not be unreasonably withheld or delayed).
     7.7 Procedure for Indemnification Claims Made by Purchaser. Subject to the
provisions of Sections 7.4 of this Agreement, the following procedures shall
apply to indemnification claims made by Purchaser:
          (a) If the Purchaser claims in good faith to have incurred or suffered
Damages for which it is entitled to indemnification under this Agreement, the
Purchaser may deliver a claim notice (a “Claim Notice”) to the Shareholders’
Agent. Each Claim Notice shall: (i) state that the Purchaser believes in good
faith that the Purchaser is entitled to indemnification under this Agreement;
(ii) contain a detailed statement of the facts and circumstances supporting the
Purchaser’s claim; and (iii) contain a non-binding, preliminary, good faith
estimate of the amount to which the Purchaser claims to be entitled (the
“Claimed Amount”).
          (b) Within 20 days after receipt of a Claim Notice, the Shareholders’
Agent may deliver to Purchaser a written response (the “Response Notice”) in
which the Shareholders’ Agent: (i) agrees that the full Claimed Amount is owed
to the Purchaser; (ii) agrees that part, but not all, of the Claimed Amount is
owed to the Purchaser; or (iii) indicates that no part of the Claimed Amount is
owed to the Purchaser. If the Response Notice is delivered in accordance with
clause “(ii)” or “(iii)” of the preceding sentence, the Response Notice shall
also contain a
          

35



--------------------------------------------------------------------------------



 



detailed description of the facts and circumstances supporting the Shareholders’
Agent’s claim that only a portion or no part of the Claimed Amount is owed to
the Purchaser, as the case may be. Any part of the Claimed Amount that is not
agreed to be owing to the Purchaser pursuant to the Claim Notice shall be the
“Contested Amount.” If a Response Notice is not delivered by the Shareholders’
Agent to the Purchaser within such 20 day period, then the Shareholders’ Agent
shall be deemed to have agreed that an amount equal to the full Claimed Amount
is owed to the Purchaser.
          (c) If the Shareholders’ Agent in its Response Notice agrees or is
deemed to have agreed that the full Claimed Amount is owed to the Purchaser, the
Shareholders’ Agent shall, within 10 business days following such 20 day period,
authorized the Escrow Agent to pay the Claimed Amount to the Purchaser.
          (d) If the Shareholders’ Agent in its Response Notice agrees that
part, but not all, of the Claimed Amount is owed to the Purchaser (the “Agreed
Amount”), the Shareholders’ Agent shall, within 10 business days following such
20 day period, authorize the Escrow Agent to pay the Agreed Amount to the
Purchaser.
          (e) If any Response Notice indicates that there is a Contested Amount,
the Shareholders’ Agent and the Purchaser shall attempt in good faith to resolve
the dispute related to the Contested Amount. If the Shareholders’ Agent and the
Purchaser shall resolve such dispute, the Shareholders’ Agent and the Purchaser
shall sign a settlement agreement jointly authorizing the Escrow Agent to pay
the agreed upon amount to the Purchaser.
          (f) In the event that there is a dispute relating to any Claim Notice
or Contested Amount (whether it is a matter between the Purchaser, on the one
hand, and the Shareholders’ Agent, on the other hand, or it is a matter that is
subject to a claim or Legal Proceeding asserted or commenced by a third party
brought against the Purchaser or any of the Acquired Companies in a litigation
or arbitration), such dispute (“Arbitrable Disputes”) shall be settled by
binding arbitration. Notwithstanding the preceding sentence, nothing in this
Section shall prevent the Purchaser from seeking preliminary injunctive relief
from a court of competent jurisdiction pending settlement of any Arbitrable
Dispute.
          (g) Except as herein specifically stated, any Arbitrable Dispute shall
be resolved by arbitration in accordance with JAMS’ Comprehensive Arbitration
Rules and Procedures (the “JAMS Rules”) then in effect. However, in all events,
the provisions contained herein shall govern over any conflicting rules which
may now or hereafter be contained in the JAMS Rules. Any judgment upon the award
rendered by the arbitrator shall be entered in any court having jurisdiction
over the subject matter thereof. The arbitrator shall have the authority to
grant any equitable and legal remedies that would be available if any judicial
proceeding was instituted to resolve an Arbitrable Dispute. The final decision
of the arbitrator, as entered by a court of competent jurisdiction, will be
furnished by the arbitrator to the Shareholders’ Agent and the Purchaser in
writing and will constitute a final, conclusive and non-appealable determination
of the issue in question, binding upon the Shareholders’ Agent, the Selling
Shareholders and the Purchaser, and an order with respect thereto may be entered
in any court of competent jurisdiction.

36



--------------------------------------------------------------------------------



 



          (h) Any such arbitration will be conducted before a single arbitrator
who will be compensated for his or her services at a rate to be determined by
the Purchaser and the Shareholders’ Agent or by JAMS, but based upon reasonable
hourly or daily consulting rates for the arbitrator in the event the parties are
not able to agree upon his or her rate of compensation.
          (i) The arbitrator shall be mutually agreed upon by the Purchaser and
the Shareholders’ Agent. In the event the Purchaser and the Shareholders’ Agent
are unable to agree within 20 days following submission of the dispute to JAMS
by one of the parties, JAMS will have the authority to select an arbitrator from
a list of arbitrators who satisfy the criteria set forth in clause “(iv)”
hereof.
          (j) No arbitrator shall have any past or present family, business or
other relationship with the Purchaser, any of the Acquired Companies, any of the
Selling Shareholders or any “affiliate” (as such term is defined in Rule 12b-2
of the Securities Act of 1933, as amended), director or officer thereof, unless
following full disclosure of all such relationships, the Purchaser and the
Shareholders’ Agent agree in writing to waive such requirement with respect to
an individual in connection with any dispute.
          (k) The arbitrator shall be instructed to hold an up to one eight
hour, one day hearing regarding each disputed matter within 60 days of his
designation and to render an award (without written opinion) no later than
10 days after the conclusion of such hearing, in each case unless otherwise
mutually agreed in writing by the Purchaser and the Shareholders’ Agent.
          (I) No discovery other than an exchange of relevant documents may
occur in any arbitration commenced under the provisions of this Section. The
Purchaser and the Shareholders’ Agent agree to act in good faith to promptly
exchange relevant documents.
          (m) The Purchaser and the Shareholders’ Agent will each pay 50% of the
initial compensation to be paid to the arbitrator in any such arbitration and
50% of the costs of transcripts and other normal and regular expenses of the
arbitration proceedings; provided, however, that: (A) the prevailing party in
any arbitration will be entitled to an award of attorneys’ fees and costs; and
(B) all costs of arbitration, other than those provided for above, will be paid
by the losing party, and the arbitrator will be authorized to determine the
identity of the prevailing party and the losing party.
          (n) The arbitrator chosen in accordance with these provisions will not
have the power to alter, amend or otherwise affect the terms of these
arbitration provisions or any other provisions contained in this Section or the
Agreement.
          (o) Except as specifically otherwise provided in this Section or the
Agreement, arbitration will be the sole and exclusive remedy of the parties for
any Arbitrable Dispute or any other dispute arising out of or relating to the
Agreement.
          (p) Upon resolution of the arbitration, the Shareholders’ Agent shall,
within 10 business days following the entry of the arbitrator’s decision by a
court of competent jurisdiction, or such shorter period of time as may be set
forth in the arbitrator’s decision, cause

37



--------------------------------------------------------------------------------



 



the Escrow Agent to pay the amount of the award specified in the arbitrator’s
decision, if any, to the Purchaser.
          (q) Any funds in the escrow account not paid to Purchaser pursuant to
these procedures shall be released to the Selling Shareholders at the conclusion
of the escrow period, which shall be one year after the date of this Agreement,
provided that if any claims for indemnification are made within one year after
the date of this Agreement, the amount reserved for such claims but ultimately
not needed to pay such escrow claims, shall be released to the Selling
Shareholders.

8.   Miscellaneous Provisions

     8.1 Further Assurances. Each party hereto shall execute and cause to be
delivered to each other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request (prior
to, at or after the Closing) for the purpose of carrying out or evidencing any
of the transactions contemplated by this Agreement.
     8.2 Fees and Expenses. Subject to Section 7, each party to this Agreement
shall bear and pay all fees, costs and expenses that have been incurred or that
are incurred in the future by such party in connection with the transactions
contemplated by this Agreement, including all fees, costs and expenses incurred
by such party in connection with or by virtue of: (a) the negotiation,
preparation and review of this Agreement (including the Disclosure Schedule) and
all agreements, certificates, opinions and other instruments and documents
delivered or to be delivered in connection with the transactions contemplated by
this Agreement; (b)the preparation and submission of any filing or notice
required to be made or given in connection with any of the transactions
contemplated by this Agreement, and the obtaining of any Consent required to be
obtained in connection with any of such transactions; and (c) the consummation
of the transactions contemplated by this Agreement; provided, however, that the
Selling Shareholders shall bear and pay all Acquired Company Transaction
Expenses and the M&T Commission in accordance with Section 4.5.
     8.3 Attorneys’ Fees. If any Legal Proceeding relating to this Agreement or
the enforcement of any provision of this Agreement is brought against any party
hereto, the prevailing party shall be entitled to recover reasonable attorneys’
fees, costs and disbursements (in addition to any other relief to which the
prevailing party may be entitled).
     8.4 Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received: (a) when delivered by hand;
(b) on the day sent by facsimile provided that the sender has received
confirmation of transmission as of or prior to 5:00 p.m. Eastern time on such
day; (c) the first business day after sent by facsimile (to the extent that the
sender has received confirmation of transmission after 5:00 p.m. Eastern time on
the day sent by facsimile); or (d) the third business day after sent by
registered mail or by courier or express delivery service, in any case to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):

38



--------------------------------------------------------------------------------



 



     If to Purchaser:
Starvox Communications, Inc.
2728 Orchard Parkway
San Jose, CA 95134-2012 USA
Attention: Douglas S. Zorn
Facsimile: (650) 331-0541
with a copy to:
Cooley Godward LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306-2155
Attn: Mark Tanoury
Fax: (650) 849-7400
     If to the Company, the Selling Shareholders or the Shareholders Agent
before the Closing:
Capital Telecommunications, Inc.
200 West Market Street
York, PA 17401
Attention: George V. Kingsbury
Fax:717-848-8806
with a copy to:
Gordon, Feinblatt, Rothman, Hoffberger & Hollander, LLC
233 East Redwood Street
Baltimore, Maryland 21202
Attn: Elliott Cowan, Esq.
Facsimile: (410) 576-4032
     If to the Company after the Closing:
Capital Telecommunications, Inc.
200 West Market Street
York, PA 17401
Attention: Ken Wong
Fax:717-848-8806
with a copy to:
Cooley Godward LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306-155

39



--------------------------------------------------------------------------------



 



Attn: Mark Tanoury
Fax: (650) 849-7400
     If to the Shareholders Agent or the Selling Shareholders after the Closing:
George V. Kingsbury
855 Glenwood Drive
York, PA 17403
Fax — none — fax notice not accepted
with a copy to:
Gordon, Feinblatt, Rothman, Hoffberger & Hollander, LLC
233 East Redwood Street
Baltimore, Maryland 21202
Attn: Elliott Cowan, Esq.
Facsimile: (410) 576-4032
     8.5 Headings. The bold-faced headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
     8.6 Counterparts and Exchanges by Electronic Transmission or Facsimile.
This Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission or facsimile shall be sufficient to bind
the parties to the terms and conditions of this Agreement.
     8.7 Governing Law. This Agreement shall be construed in accordance with,
and governed in all respects by, the internal laws of the State of California
(without giving effect to principles of conflicts of laws).
     8.8 Successors and Assigns. This Agreement shall inure to the benefit of
and shall be binding upon the parties hereto and their respective successors,
permitted assigns, heirs, executors and personal representatives. This Agreement
may be assigned by Purchaser in accordance with the provisions of Section 6.2 of
this Agreement. This Agreement may not be assigned by any of the Selling
Shareholders without the prior written consent of Purchaser.
     8.9 Remedies Cumulative. The rights and remedies of the parties hereto
shall be cumulative (and not alternative).
     8.10 Waiver. No failure on the part of any Person to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
Person in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. No Person shall be deemed to have waived any claim arising
out of

40



--------------------------------------------------------------------------------



 



this Agreement, or any power, right, privilege or remedy under this Agreement,
unless the waiver of such claim, power, right, privilege or remedy is expressly
set forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
     8.11 Waiver of Jury Trial. Each of the parties hereto hereby irrevocably
waives any and all right to trial by jury in any Legal Proceeding arising out of
or related to this Agreement or the transactions contemplated hereby.
     8.12 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of all parties hereto.
     8.13 Severability. In the event that any provision of this Agreement, or
the application of any such provision to any Person or set of circumstances,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this Agreement, and the application of such provision
to Persons or circumstances other than those as to which it is determined to be
invalid, unlawful, void or unenforceable, shall not be impaired or otherwise
affected and shall continue to be valid and enforceable to the fullest extent
permitted by law.
     8.14 Parties in Interest. Except for the provisions of Section 7, none of
the provisions of this Agreement is intended to provide any rights or remedies
to any Person other than the parties hereto and their respective successors and
permitted assigns (if any).
     8.15 Entire Agreement. This Agreement and the other agreements referred to
herein set forth the entire understanding of the parties hereto relating to the
subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof and thereof; provided, however, that the Confidentiality Agreement
shall not be superseded by this Agreement and shall remain in effect in
accordance with its terms until the earlier of: (a) the Closing; or (b) the date
on which such Confidentiality Agreement is terminated in accordance with its
terms.
     8.16 Disclosure Schedule. The Disclosure Schedule shall be arranged in
separate parts corresponding to the numbered and lettered sections contained
herein permitting such disclosure, and the information disclosed in any numbered
or lettered part shall be deemed to relate to and to qualify only the particular
representation or warranty set forth in the corresponding numbered or lettered
section herein permitting such disclosure; provided, however, that any
information disclosed under any numbered or lettered part of the Disclosure
Schedule shall be deemed to be disclosed and incorporated in any other numbered
or lettered part of the Disclosure Schedule where it is reasonably apparent on
the face of such disclosure that such disclosure would be appropriate.
     8.17 Shareholder’s Agent.
          (a) The Selling Shareholders irrevocably appoint George V. Kingsbury
(the “Shareholders’ Agent”) as their agent and attorney in fact for purposes of
acting on behalf of the Selling Shareholders as contemplated by this Agreement,
and the Shareholders’ Agent hereby accepts such appointment. Purchaser shall be
entitled to deal exclusively with the Shareholders’

41



--------------------------------------------------------------------------------



 



Agent on all matters relating to this Agreement, and shall be entitled to rely
conclusively (without further evidence of any kind whatsoever) on any document
executed or purported to be executed on behalf of any Selling Shareholder by the
Shareholders’ Agent, and on any other action taken or purported to be taken on
behalf of any Selling Shareholder by the Shareholders’ Agent, as fully binding
upon such Selling Shareholder.
          (b) The Selling Shareholders grant to the Shareholders’ Agent full
authority to execute, deliver, acknowledge, certify and file on behalf of the
Selling Shareholders (in the name of any or all of the Selling Shareholders or
otherwise) any and all documents and take any actions that the Shareholders’
Agent may, in his sole discretion, determine to be necessary, desirable or
appropriate, and, in the case of any document, in such forms and containing such
provisions as the Shareholders’ Agent may, in his sole discretion, determine to
be appropriate, in performing his duties under this Agreement.
          (c) The Selling Shareholders recognize and intend that the power of
attorney granted in this Section: (i) is coupled with an interest and is
irrevocable; (ii) may be delegated by the Shareholders’ Agent; and (iii) shall
survive the death or incapacity of each of the Selling Shareholders.
          (d) If the Shareholders’ Agent shall die, resign, become disabled or
otherwise be unable to fulfill his responsibilities hereunder, Barry Silverberg
shall be the successor Shareholders’ Agent. If Barry Silberberg shall die,
resign, become disabled or otherwise be unable to fulfill his responsibilities
hereunder, the Selling Shareholders (or their successors in interest) shall, by
consent of the Selling Shareholders (or their successors in interest) that held
at least a majority of the Shares on the date of this Agreement, within ten days
after such death or disability, appoint a successor to the Shareholders’ Agent
and immediately thereafter notify Purchaser of the identity of such successor.
The Selling Shareholders (or their successors in interest) may, by consent of
the Selling Shareholders (or their successors in interest) that held at least a
majority of the Shares on the date of this Agreement, replace the Shareholders’
Agent for any reason and appoint a replacement (who shall be reasonably
satisfactory to Purchaser) and immediately thereafter notify Purchaser of the
identity of such successor. Any such successor shall succeed the Shareholders’
Agent as Shareholders’ Agent hereunder.
     8.18 Construction.
          (a) For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.
          (b) The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.
          (c) As used in this Agreement, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

42



--------------------------------------------------------------------------------



 



          (d) Except as otherwise indicated, all references in this Agreement to
“Sections,” “Schedules” and “Exhibits” are intended to refer to Sections of this
Agreement and Schedules and Exhibits to this Agreement.
Signatures on Following Page

43



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Agreement to be executed and delivered
as of the date first written above.

                  Starvox Communications, Inc.,         a California corporation
   
 
           
 
  By:   /s/ Douglas S. Zorn    
 
  Name:  
 
Douglas S. Zorn    
 
  Title:   President    
 
                Capital Telecommunications, Inc.,         a Pennsylvania
corporation    
 
           
 
  By:   /s/ George V. Kingsbury    
 
  Name:  
 
George V. Kingsbury    
 
  Title:   President    
 
                Selling Shareholders:    
 
                /s/ George V. Kingsbury                   George V. Kingsbury  
 
 
                Barry J. Silverberg Living Trust dated
9/22/1995    
 
           
 
  By:   /s/ Barry J. Silverberg, Trustee    
 
     
 
Barry J. Silverberg, Trustee    
 
                /s/ Charles H. Wallace                     Charles H. Wallace  
 

44



--------------------------------------------------------------------------------



 



Exhibit A
CERTAIN DEFINITIONS
     For purposes of the Agreement (including this Exhibit A):
     Acquired Companies. “Acquired Companies” shall mean the Company and each of
the Subsidiaries.
     Acquired Company Contract. “Acquired Company Contract” shall mean any
material Contract: (a) to which any of the Acquired Companies is a party; (b) by
which any of the Acquired Companies or any of its assets is or may become bound
or under which any of the Acquired Companies has, or may become subject to, any
obligation; or (c) under which any of the Acquired Companies has or may acquire
any right or interest.
     Acquired Company Employee. “Acquired Company Employee” shall mean any
Person who is an employee, director or consultant of or to any of the Acquired
Companies or becomes an employee, director or consultant of or to any of the
Acquired Companies during the Pre-Closing Period.
     Acquired Company IP. “Acquired Company IP” shall mean all: (a) Intellectual
Property Rights used to provide, or necessary to provide, any Acquired Company
Service; and (b) Intellectual Property Rights in which any of the Acquired
Companies has (or purports to have) an ownership interest or an exclusive
license or similar exclusive right.
     Acquired Company IP Contract. “Acquired Company IP Contract” shall mean any
material Contract to which any of the Acquired Companies is a party or by which
any of the Acquired Companies is bound, that contains any assignment or license
of, or any covenant not to assert or enforce, any Intellectual Property Right.
     Acquired Company Privacy Policy. “Acquired Company Privacy Policy” shall
mean each external or internal, present privacy policy of any of the Acquired
Companies, including any policy relating to (i) the privacy of users of the
Acquired Company Services or of any Acquired Company Website, and (ii) the
collection, storage, disclosure, and transfer of any User Data or Personal Data.
     Acquired Company Service. “Acquired Company Service” shall mean each
service developed (or currently being developed), marketed, offered or provided
by any of the Acquired Companies.
     Acquired Company Transaction Expenses. “Acquired Company Transaction
Expenses” shall mean any fees, costs or expenses payable to the Company’s
outside legal counsel incurred since June 1, 2006, or to any financial advisor,
or other Person who performed services (other than accounting services) for or
on behalf of the Acquired Companies, or who is otherwise entitled to any
compensation from the Acquired Companies, in connection with the Agreement or
any of the transactions contemplated by the Agreement.

 



--------------------------------------------------------------------------------



 



     Acquisition Transaction. “Acquisition Transaction” shall mean any
transaction involving:
          (a) the sale, license or disposition of all or substantially all of
any of the Acquired Companies’ business or assets;
          (b) the issuance, disposition or acquisition of: (i) any capital stock
or other equity security of any of the Acquired Companies; (ii) any option,
call, warrant or right (whether or not immediately exercisable) to acquire any
capital stock, unit or other equity security of any of the Acquired Companies;
or (iii) any security, instrument or obligation that is or may become
convertible into or exchangeable for any capital stock, unit or other equity
security of any of the Acquired Companies; or
          (c) any merger, consolidation, business combination, reorganization or
similar transaction involving any of the Acquired Companies.
     Agreement. “Agreement” shall mean the Stock Purchase Agreement to which
this Exhibit A is attached (including the Disclosure Schedule), as it may be
amended from time to time.
     Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
     Company Web Site. “Company Web Site” shall mean any public or private
website owned, maintained, or operated at any time by or on behalf of any of the
Acquired Companies.
     Confidentiality Agreement. “Confidentiality Agreement” shall mean that
certain Mutual Confidentiality and Nondisclosure Agreement dated October 10,
2005 between the Purchaser and the Company.
     Consent “Consent” shall mean any approval, consent, ratification,
permission, waiver or authorization (including any Governmental Authorization).
     Contract. “Contract” shall mean any written, oral or other agreement,
contract, subcontract, lease, understanding, arrangement, instrument, note,
warranty, insurance policy, benefit plan or legally binding commitment or
undertaking of any nature.
     Damages. “Damages” shall include any loss, damage, injury, , Liability,
claim, demand, settlement, adverse judgment, adverse award, fine, penalty, Tax,
fee (including reasonable attorneys’ fees), charge, cost (including costs of
investigation) or expense of any nature. The amount of any Damages shall be
calculated after taking into account any quantifiable tax savings or third party
insurance recovery with respect to the occurrence which caused the Damage.
     Disclosure Schedule. “Disclosure Schedule” shall mean the schedule (dated
as of the date of the Agreement) delivered to the Purchaser on behalf of the
Company and each Selling Shareholder and prepared in accordance with the
Agreement.

2



--------------------------------------------------------------------------------



 



     Encumbrance. “Encumbrance” shall mean any lien, pledge, hypothecation,
charge, mortgage, security interest, encumbrance, claim or restriction of any
nature.
     Entity. “Entity” shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization or entity.
     Environmental Law. “Environmental Law” shall mean any federal, state, local
or foreign Legal Requirement relating to pollution or protection of human health
or the environment (including ambient air, surface water, ground water, land
surface or subsurface strata), including any law or regulation relating to
emissions, discharges, releases or threatened releases of Materials of
Environmental Concern, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environmental Concern.
     ERISA Affiliate. “ERISA Affiliate” shall mean each Subsidiary of the
Company and any other Person that is or has been under common control with the
Company or any of its Subsidiaries within the meaning of Section 414(b), (c),
(m) or (o) of the Code and the regulations issued thereunder.
     Escrow Agent. “Escrow Agent” shall mean Zions First National Bank.
     Escrow Agreement “Escrow Agreement” shall mean that certain Escrow
Agreement dated the date of this Agreement by and among the Purchaser, the
Selling Shareholders and the Escrow Agent substantially in the form of Exhibit C
hereto.
     GAAP. “GAAP” shall mean U.S. generally accepted accounting principles.
     Governmental Authorization. “Governmental Authorization” shall mean any:
(a) permit, license, certificate, franchise, permission, clearance,
registration, qualification, authorization or order issued, granted, given or
otherwise made available by or under the authority of any Governmental Body or
pursuant to any Legal Requirement; or (b) right under any Contract with any
Governmental Body.
     Governmental Body. “Governmental Body” shall mean any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; or (c) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or Entity and any court or
other tribunal).
     Intellectual Property. “Intellectual Property” shall mean all proprietary
algorithms, apparatus, databases, data collections, diagrams, formulae,
inventions (whether or not patentable), know-how, logos, marks (including brand
names, product names, logos, and slogans), methods and processes (including
manufacturing methods, sales methodologies and

3



--------------------------------------------------------------------------------



 



processes, training methods and similar methods and processes), information,
protocols, recipes, schematics, specifications, software, techniques, URLs, web
sites, works of authorship and other forms of technology (whether or not
embodied in any tangible form and including all tangible embodiments of the
foregoing, such as instruction manuals, laboratory notebooks, prototypes,
samples, studies and summaries).
     Intellectual Property Rights. “Intellectual Property Rights” shall mean all
rights of the following types, which may exist or be created under the laws of
any jurisdiction in the world: (a) rights associated with works of authorship,
including exclusive exploitation rights, copyrights and moral rights;
(b) trademark and trade name rights and similar rights; (c) trade secret rights;
(d) patent and industrial property rights; (e) other proprietary rights in
Intellectual Property; and (f) rights in or relating to registrations, renewals,
extensions, combinations, divisions, and reissues of, and applications for, any
of the rights referred to in clauses “(a)” through “(e)” above.
     Knowledge. An individual shall be deemed to have “Knowledge” of a
particular fact or other matter if such individual is actually aware of such
fact or other matter. The Company shall be deemed to have “Knowledge” of a
particular fact or other matter if any stockholder of any of the Acquired
Companies has Knowledge of such fact or other matter.
     Legal Proceeding. “Legal Proceeding” shall mean any action, suit,
litigation, arbitration, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), hearing, inquiry, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court or other Governmental Body or any
arbitrator or arbitration panel.
     Legal Requirement. “Legal Requirement” shall mean any federal, state,
local, municipal, foreign or other law, statute, constitution, principle of
common law, resolution, ordinance, code, edict, decree, rule, regulation, ruling
or requirement issued, enacted, adopted, promulgated, implemented or otherwise
put into effect by or under the authority of any Governmental Body.
     Liability. “Liability” shall mean any debt, obligation, duty or liability
of any nature (including any unknown, undisclosed, unmatured, unaccrued,
unasserted, contingent, indirect, conditional, implied, vicarious, derivative,
joint, several or secondary liability), regardless of whether such debt,
obligation, duty or liability would be required to be disclosed on a balance
sheet prepared in accordance with GAAP and regardless of whether such debt,
obligation, duty or liability is immediately due and payable.
     Material. When used to describe a detrimental event, occurrence, condition
or state of facts, the word “material” shall mean sufficiently detrimental to
cause a Material Adverse Effect. When used in other contexts, the word
“Material” shall mean “substantial” and “important” and not merely more than
de-minimus.
     Material Adverse Effect. A violation or other matter will be deemed to have
a “Material Adverse Effect” on a party to this Agreement if such violation or
other matter would,

4



--------------------------------------------------------------------------------



 



or would reasonably be expected to, have a material adverse effect on such
party’s business, condition, assets, liabilities, operations, financial
performance or prospects; provided, however, that for purposes of determining
whether there shall have been any such Material Adverse Affect, (i) any adverse
change resulting from or relating to general business or economic conditions
shall be disregarded, (ii) any adverse change resulting from or relating to
conditions generally affecting the industry in which such party competes shall
be disregarded, (iii) any adverse change resulting from or relating to the
announcement or pendency of the transactions contemplated by this Agreement
shall be disregarded, and (iv) any adverse change resulting from any action
taken by Purchaser shall be disregarded.
     Materials of Environmental Concern. “Materials of Environmental Concern”
shall mean chemicals, pollutants, contaminants, wastes, toxic substances,
petroleum and petroleum products and any other substance that is now or
hereafter regulated by any Environmental Law or that is otherwise a danger to
health, reproduction or the environment.
     Person. “Person” shall mean any individual, Entity or Governmental Body.
     Personal Data. “Personal Data” shall mean a natural person’s name, street
address, telephone number, e-mail address, photograph, social security number,
driver’s license number, passport number, or customer or account number, or any
other piece of information that allows the identification of a natural person.
     Predecessor. “Predecessor” shall mean any Entity that has been merged with
or into, that has transferred material assets or liabilities outside the
ordinary course of business to or that is otherwise a predecessor to, any of the
Acquired Companies.
     Registered IP. “Registered IP” shall mean all Intellectual Property Rights
that are registered, filed or issued under the authority of, with or by any
Governmental Body, including all patents, registered copyrights, registered
trademarks and all applications for any of the foregoing.
     Related Party. “Related Party” shall mean: (a) each of the Selling
Shareholders; (b) each individual who is, or who has at any time since inception
been, an officer or director of any of the Acquired Companies; (c) each member
of the immediate family of each of the individuals referred to in clauses “(a)”
and “(b)” above; and (c) any trust or other Entity (other than the Company) in
which any one of the individuals referred to in clauses “(a),” “(b)” and “(c)”
above holds (or in which more than one of such individuals collectively hold),
beneficially or otherwise, a material voting, proprietary or equity interest.
     Release. “Release” means any spilling, leaking, emitting, discharging,
depositing, escaping, leaching, dumping or other releasing into the environment,
whether intentional or unintentional.
     Representatives. “Representatives” shall mean officers, directors,
employees, agents, attorneys, accountants, advisors and representatives.

5



--------------------------------------------------------------------------------



 



     Specified Covenants. “Specified Covenants” shall mean the covenants of the
Acquired Companies and the Selling Shareholders, as applicable, set forth in
Section 4.2(a)(v), Section 4.2(a)(vi), Section 4.2(a)(vii),
Section 4.2(a)(viii), Section 4.2(a)(ix), Section 4.2(a)(x),
Section 4.2(a)(xiii), Section 4.2(a)(xiv), Section 4.2(a)(xv),
Section 4.2(a)(xvi), Section 4.2(a)(xvii), Section 4.2(a)(xix) (to the extent
that Section 4.2(a)(xix) relates to Section 4.2(a)(v), Section 4.2(a)(vi),
Section 4.2(a)(vii), Section 4.2(a)(viii), Section 4.2(a)(ix),
Section 4.2(a)(x), Section 4.2(a)(xiii), Section 4.2(a)(xiv),
Section 4.2(a)(xv), Section 4.2(a)(xvi) and Section 4.2(a)(xvii)), Section 4.3
and Section 4.5.
     Specified Representations. “Specified Representations” shall mean the
representations and warranties of the Company and the Selling Shareholders set
forth in Section 2.1(a), Section 2.1(c), Section 2.1(d), Section 2.1(e),
Section 2.1(g), Section 2.1(h), Section 2.2(a), Section 2.3, Section 2.7(a),
Section 2.13(a), Section 2.19 and Section 2.23.
     Subsidiaries. “Subsidiaries” shall mean Capital Telecommunications of Erie,
Inc., a Pennsylvania corporation, Star Tel of Victoria, Inc., a Texas
corporation, Star Tel Transmission Co., Inc., a Texas corporation, and Eastern
Telephone Systems, Inc., a Delaware corporation.
     Tax. “Tax” shall mean any tax (including any income tax, franchise tax,
service tax, capital gains tax, gross receipts tax, value-added tax, surtax,
excise tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax,
property tax, business tax, withholding tax or payroll tax), levy, assessment,
tariff, duty (including any customs duty), deficiency or fee, and any related
charge or amount (including any fine, addition, penalty or interest), imposed,
assessed or collected by or under the authority of any Governmental Body or any
liability or obligation to with respect to the foregoing by virtue of any
Contract or otherwise.
     Tax Return. “Tax Return” shall mean any return (including any information
return), report, statement, declaration, estimate, schedule, notice,
notification, form, election, certificate or other document or information filed
with or submitted to, or required to be filed with or submitted to, any
Governmental Body in connection with the determination, assessment, collection
or payment of any Tax or in connection with the administration, implementation
or enforcement of or compliance with any Legal Requirement relating to any Tax.
     Transfer. A “Transfer” of any Shares shall be deemed to have occurred if
any Selling Shareholder directly or indirectly: (a) sells, pledges, encumbers,
grants an option with respect to, transfers or disposes of such security or any
interest in such Shares; or (ii) enters into an agreement or commitment
contemplating the possible sale of, pledge of, encumbrance of, grant of an
option with respect to, transfer of or disposition of such Shares or any
interest therein.
     User Data. “User Data” shall mean any Personal Data or other data or
information collected by or on behalf of any of the Acquired Companies from
users of the Acquired Company Services or of any Acquired Company Website.

6



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF ESCROW AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NON-COMPETITION AND NON-SOLICITATION AGREEMENT

ii



--------------------------------------------------------------------------------



 



Exhibit D
FORM OF RELEASE AGREEMENT

iii



--------------------------------------------------------------------------------



 



Exhibit E
SELLING SHAREHOLDERS’ COUNSEL’S LEGAL OPINION

iv



--------------------------------------------------------------------------------



 



Exhibit F
FORM OF CONSULTING AGREEMENT

v



--------------------------------------------------------------------------------



 



SCHEDULE 1.2(a)(i)
Selling Shareholder Interests
     Common Stock

         
Name
  Shares
Barry J. Silverberg Living Trust dated 09/22/1995
    17,546  
 
       
Charles H. Wallace
    17,546  
 
       
George V. Kingsbury
    20,000  

     Preferred Stock

         
Name
  Shares
Barry J. Silverberg Living Trust dated 09/22/1995
    1,000  
 
       
Charles H. Wallace
    500  
 
       
George V. Kingsbury
    1,000  

vi



--------------------------------------------------------------------------------



 



SCHEDULE 1.2(a)(ii)
SELLING SHAREHOLDER BANK ACCOUNT/WIRE TRANSFER INSTRUCTIONS

              1.   Barry J. Silverberg Living Trust dated 09/22/1995    
 
           
 
  Account Name:   George V. Kingsbury, Agent for Shareholders of Capital
Telecommunications, Inc.    
 
  Account No.   15004212182907    
 
  Bank Information:   M&TBank    
 
      21 East Market Street    
 
      York, PA 17402    
 
      717-852-3002    
 
  ABA No.:   022000046    
 
            2.   Charles H. Wallace    
 
           
 
  Account Name:   George V. Kingsbury, Agent for Shareholders of Capital
Telecommunications, Inc.    
 
  Account No.   15004212182907    
 
  Bank Information:   M & T Bank    
 
      21 East Market Street    
 
      York, PA 17402    
 
      717-852-3002    
 
  ABA No.:   022000046    
 
            3.   George V. Kingsbury    
 
           
 
  Account Name:   George V. Kingsbury, Agent for Shareholders of Capital
Telecommunications, Inc.    
 
  Account No.   15004212182907    
 
  Bank Information:   M & T Bank    
 
      21 East Market Street    
 
      York, PA 17402    
 
      717-852-3002    
 
  ABA No.:   022000046    

vii



--------------------------------------------------------------------------------



 



SCHEDULE 1.3(b)(iii)
PERSONS TO EXECUTE
NON-COMPETITION AND NON-SOLICITATION AGREEMENTS
     The Selling Shareholders

viii



--------------------------------------------------------------------------------



 



SCHEDULE 4.4
MATERIAL CONSENTS
     None

ix



--------------------------------------------------------------------------------



 



SCHEDULE 5.4
EMPLOYEES TO BE OFFERED EMPLOYMENT
Kyle Dickson
Dan Dumler
Rich Cheshier
Bob Smith
Dwayne Quinn
Julie Roppelt

x



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS AND SCHEDULES
EXHIBITS

     
Exhibit A
  Certain Definitions
 
   
Exhibit B
  Form of Escrow Agreement
 
   
Exhibit C
  Form of Non-Competition and Non-Solicitation Agreement
 
   
Exhibit D
  Form of Release Agreement
 
   
Exhibit E
  Form of Selling Shareholders’ Legal Opinion
 
   
Exhibit F
  Form of Consulting Agreement
SCHEDULES
Schedule 1.2(a)(i)
  Shareholder Interests
 
   
Schedule 1.2(a)(ii)
  Selling Shareholder Bank Account/Wire Transfer Instructions
 
   
Schedule 1.3(b)(iii)
  Persons to Execute Non-Competition and Non-Solicitation Agreements
 
   
Schedule 4.4
  Material Consents
 
   
Schedule 5.4
  Employees to be Offered Employment

xi